Exhibit 10.6

Execution Version

 

[gevf14l3abh5000001.jpg]

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of April 14, 2020

among

IDEXX LABORATORIES, INC.,
IDEXX DISTRIBUTION, INC.,
IDEXX OPERATIONS, INC.,
OPTI MEDICAL SYSTEMS, INC.,
IDEXX LABORATORIES CANADA CORPORATION,
IDEXX EUROPE B.V., and
IDEXX HOLDING B.V.,
as Borrowers,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH,
as Toronto Agent, and

with

JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and a Joint Lead Arranger,

 

BOFA SECURITIES, INC.

KeyBank National Association

MUFG Union Bank, N.A.

U.S. Bank National Association, and

Wells Fargo Bank, National Association
as Joint Lead Arrangers,

 

BANK OF AMERICA, N.A.

KEYBANK NATIONAL ASSOCIATION

MUFG UNION BANK, N.A.

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION

As Co-Syndication Agents,

 

Citibank, N.A.

HSBC Bank USA, National Association

PNC Bank, National Association

TD Bank, N.A. and

Truist Bank
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I. DEFINITIONS

1

Section 1.1

Defined Terms

1

Section 1.2

Classification of Loans and Borrowings

34

Section 1.3

Terms Generally

34

Section 1.4

Accounting Terms; GAAP

34

Section 1.5

Currency Translation

35

Section 1.6

Interest Rates; LIBOR Notification

35

Section 1.7

Letter of Credit Amounts

36

Section 1.8

Divisions

36

Article II. THE CREDITS

36

Section 2.1

Commitments; Existing Letters of Credit

36

Section 2.2

Loans and Borrowings

37

Section 2.3

Requests for Revolving Borrowings

38

Section 2.4

Swingline Loans

39

Section 2.5

Letters of Credit

41

Section 2.6

Funding of Borrowings

47

Section 2.7

Interest Elections

47

Section 2.8

Termination and Reduction of Commitments

49

Section 2.9

Repayment of Loans; Evidence of Debt

49

Section 2.10

Prepayment of Loans

50

Section 2.11

Fees

52

Section 2.12

Interest

53

Section 2.13

Market Disruption; Alternate Rate of Interest

55

Section 2.14

Increased Costs

57

Section 2.15

Break Funding Payments

59

Section 2.16

Taxes

59

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

64

Section 2.18

Mitigation Obligations; Replacement of Lenders

66

Section 2.19

Foreign Subsidiary Costs

67

Section 2.20

Redenomination of Certain Alternative Currencies

67

Section 2.21

Designation of US Subsidiary Borrowers and Foreign Borrowers

68

Section 2.22

Increase in Commitments

68

Section 2.23

Defaulting Lenders

70

Article III. REPRESENTATIONS AND WARRANTIES

73

Section 3.1

Organization; Powers

73

Section 3.2

Authorization; Enforceability

73

Section 3.3

Governmental Approvals; No Conflicts

73

Section 3.4

Financial Condition

73

Section 3.5

Properties

74

Section 3.6

Litigation and Environmental Matters

74

Section 3.7

Compliance with Laws and Agreements

74

Section 3.8

Investment and Holding Company Status

74

Section 3.9

Taxes

74

Section 3.10

ERISA and Pensions

75

i

 

--------------------------------------------------------------------------------

Section 3.11

Disclosure

75

Section 3.12

Subsidiaries

75

Section 3.13

Federal Regulations

76

Section 3.14

Anti-Corruption Laws and Sanctions

76

Section 3.15

EEA Financial Institutions

76

Section 3.16

Plan Assets; Prohibited Transactions

76

Article IV. CONDITIONS

76

Section 4.1

Effective Date

76

Section 4.2

Each Credit Event

78

Section 4.3

Initial Credit Event for each Additional Borrower

79

Article V. AFFIRMATIVE COVENANTS

79

Section 5.1

Financial Statements and Other Information

79

Section 5.2

Notices of Material Events

80

Section 5.3

Existence; Conduct of Business

81

Section 5.4

Payment of Obligations

81

Section 5.5

Maintenance of Properties; Insurance

81

Section 5.6

Books and Records; Inspection Rights

82

Section 5.7

Compliance with Laws

82

Section 5.8

Use of Proceeds and Letters of Credit

82

Section 5.9

Additional Subsidiaries

83

Article VI. NEGATIVE COVENANTS

83

Section 6.1

Indebtedness

83

Section 6.2

Liens

84

Section 6.3

Fundamental Changes

86

Section 6.4

Investments, Loans, Advances, Guarantees and Acquisitions

87

Section 6.5

Transactions with Affiliates

87

Section 6.6

Restrictive Agreements

88

Section 6.7

Financial Covenants

88

Section 6.8

Sanctions Laws and Regulations

89

Article VII. EVENTS OF DEFAULT

89

Section 7.1

Events of Default

89

Section 7.2

Events of Default

91

Section 7.3

Application of Payments

92

Article VIII. THE AGENTS

93

Section 8.1

Authorization and Action

93

Section 8.2

Agents’ Reliance, Indemnification, Etc

96

Section 8.3

Posting of Communications

97

Section 8.4

The Administrative Agent Individually

98

Section 8.5

Successor Agent

99

Section 8.6

Acknowledgements of Lenders and Issuing Bank

100

Section 8.7

Certain ERISA Matters

100

Section 8.8

No Fiduciary Capacity

101

Article IX. GUARANTEE

102

Article X. MISCELLANEOUS

104

Section 10.1

Notices

104

Section 10.2

Waivers; Amendments

105

ii

 

--------------------------------------------------------------------------------

Section 10.3

Expenses; Indemnity; Damage Waiver

106

Section 10.4

Successors and Assigns

108

Section 10.5

Survival

113

Section 10.6

Counterparts; Integration; Effectiveness; Electronic Execution

113

Section 10.7

Severability

114

Section 10.8

Right of Setoff

114

Section 10.9

Governing Law; Jurisdiction; Consent to Service of Process

115

Section 10.10

WAIVER OF JURY TRIAL

116

Section 10.11

Headings

116

Section 10.12

Confidentiality

116

Section 10.13

Interest Rate Limitation

117

Section 10.14

Conversion of Currencies

118

Section 10.15

Releases of Guarantees

118

Section 10.16

USA PATRIOT Act

118

Section 10.17

No Fiduciary Duty, etc

118

Section 10.18

Liability for Obligations

119

Section 10.19

Representation of Dutch Borrower

120

Section 10.20

Canadian Anti-Money Laundering Legislation

120

Section 10.21

Existing Credit Agreement Amended and Restated

120

Section 10.22

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

121

Section 10.23

Acknowledgement Regarding Any Supported QFCs

122

 

 

 

 

iii

 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

Schedule P-1 – Certain Permitted Investments

Schedule 1.1A – Existing Letters of Credit

Schedule 2.1 – Commitments

Schedule 3.6 – Disclosed Matters

Schedule 3.10(b) – Canadian Benefit Plans and Pension Plans

Schedule 3.12 – Subsidiaries

Schedule 6.1 – Existing Indebtedness

Schedule 6.2 – Existing Liens

Schedule 6.3 – Fundamental Changes

Schedule 6.4 – Investments, Loans, Advances, Guarantees and Acquisitions

Schedule 6.6 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Opinion of Loan Parties’ Counsel (US)

Exhibit B-2 – Form of Opinion of Loan Parties’ Counsel (Canada)

Exhibit B-3 – Form of Opinion of Loan Parties’ Counsel (Netherlands)

Exhibit C – Form of Subsidiary Guarantee Agreement

Exhibit D – Form of Borrower Joinder Agreement

Exhibit E – Form of Borrower Termination Agreement

Exhibit F – Form of Borrowing Request

Exhibit G – Form of Instrument of Adherence

Exhibit H – Forms of US Tax Compliance Certificates

 

 

iv

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of April
14, 2020, among IDEXX LABORATORIES, INC., a Delaware corporation (the
“Administrative Borrower”), IDEXX DISTRIBUTION, INC., a Massachusetts
corporation, IDEXX OPERATIONS, INC., a Delaware corporation, OPTI MEDICAL
SYSTEMS, INC., a Delaware corporation, IDEXX LABORATORIES CANADA CORPORATION, a
company formed under the laws of Canada, and IDEXX EUROPE B.V., a besloten
vennootschap met beperkte aansprakelijkheid incorporated under the laws of the
Netherlands and IDEXX HOLDING B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated under the laws of the Netherlands (collectively
with the Administrative Borrower and all other Persons who hereafter may be
designated as a Borrower pursuant to Section 2.21, the “Borrowers”), the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as Toronto Agent.

WHEREAS, the Borrowers, the Administrative Agent, and certain of the Lenders are
party to that certain Second Amended and Restated Credit Agreement dated as of
December 4, 2015 (as amended and in effect immediately prior to the Effective
Date referred to below, the “Existing Credit Agreement”);

WHEREAS the Administrative Borrower has requested that the Lenders and the
Administrative Agent agree to amend and restate the Existing Credit Agreement,
and the Lenders and the Administrative Agent are willing to so amend and restate
the Existing Credit Agreement, on the terms and conditions herein set forth;

NOW, THEREFORE, the parties hereto agree as follows:

Article I.
DEFINITIONS

Section 1.1Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means the purchase or acquisition by any Person of (a) more than
40% of the Equity Interests with ordinary voting power of another Person or (b)
all or any substantial portion of the property (other than Equity Interests) of
another Person, whether or not involving a merger or consolidation with such
Person.

“Additional Lender” has the meaning assigned to such term in Section 2.22.

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency (other than Canadian Dollars or Euros) for any Interest Period, any
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the LIBO Rate for such Interest Period.

1

 

--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Borrower” shall have the meaning specified in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to it in Section 10.3(c).

“Agents” means the Administrative Agent and the Toronto Agent.

“Agreement” shall have the meaning specified in the preamble.

“Agreement Currency” shall the meaning specified in Section 10.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Rate
(or if the Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.13(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 2.00%, such rate shall be deemed to be 2.00% for purposes of this
Agreement.

“Alternative Currency” means (a) Canadian Dollars, (b) Euros, (c) Sterling, (d)
Swiss Francs, (e) Australian Dollars and (f) any other currency that is freely
transferable and convertible into US Dollars in the London market and for which
LIBO Rates can be determined by reference to the Screen Rate as provided in the
definition of “LIBO Rate”, and is acceptable to all of the Lenders.

2

 

--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Administrative Borrower or its Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars (other than to a Canadian Borrower) or in an Alternative Currency
(other than to a Canadian Borrower) or any Letter of Credit, and with respect to
any payment hereunder that does not relate to a particular Loan or Borrowing,
the Administrative Agent, and (b) with respect to a Loan or Borrowing to a
Canadian Borrower, the Toronto Agent.

“Applicable Party” has the meaning assigned to it in Section 8.3(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently then in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means the following percentages per annum, based on the
Consolidated Leverage Ratio as set forth in the most recent certificate received
by the Administrative Agent pursuant to Section 5.1(c):

Pricing Level

Consolidated Leverage Ratio

When determined with reference to the Adjusted LIBO Rate, the CDOR Rate or the
EURIBO Rate

When determined with reference to ABR or Canadian Prime Rate

1

≤1.00:1.00

1.375%

0.375%

2

>1.00:1.00 and ≤ 1.50:1.00

1.500%

0.500%

3

>1.50:1.00 and ≤ 2.00:1.00

1.625%

0.625%

4

>2.00:1.00 and ≤ 3.00:1.00

1.750%

0.750%

5

>3.00:1.00

2.000%

1.000%


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to Section
5.1(c); provided that if such certificate is not delivered when due in
accordance with such Section, then Pricing Level 5 shall apply as of the first
Business Day after the date on which such certificate was required to have been
delivered

3

 

--------------------------------------------------------------------------------

until such certificate is delivered, after which the Applicable Rate shall be
determined from such certificate.  The Applicable Rate in effect from the
Effective Date through the date on which the first such certificate is delivered
to the Administrative Agent and the Lenders in accordance with Section 5.1(c)
shall be determined based upon Pricing Level 3.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.12(h).

“Approved Electronic Platform” has the meaning assigned to it in Section 8.3(a).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as sole bookrunner
and sole lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent, and reasonably
acceptable to the Administrative Borrower.

“Australian Dollars” means that lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Affected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the  United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time)  and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Bank Levy” means any amount payable by any Lender or the Administrative Agent
or any of its respective Affiliates on the basis of or in relation to its
balance sheet or capital base or any part of it or its liabilities or minimum
regulatory capital or any combination thereof including, without limitation, the
Dutch bank levy as set out in the Dutch Bank tax act (Wet bankenbelasting) and
any Tax in any jurisdiction levied on a similar basis or for a similar purpose
or any financial activities taxes (or other taxes) of a kind contemplated in the
European Commission consultation paper on financial sector taxation dated
February 22, 2011.

4

 

--------------------------------------------------------------------------------

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Administrative Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent, the
Benchmark Replacement will be deemed to be one percent for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Administrative Borrower giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

 

5

 

--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.

6

 

--------------------------------------------------------------------------------

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Administrative
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.13 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.13.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocking Regulation” has the meaning assigned to it in Section 3.14.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit D.

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit E.

“Borrowers” shall have the meaning specified in the recitals hereto.

7

 

--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
CDOR Rate Loans or EURIBOR Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$2,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$2,000,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 1,000,000 units of such currency and that has a
US Dollar Equivalent in excess of US$2,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars US$500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$500,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 500,000 units of such currency and that has a US
Dollar Equivalent in excess of US$500,000.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.3, which shall be substantially in the form of Exhibit
F or any other form approved by the Applicable Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or the principal financial center of the country in which payment or
purchase of such currency can be made, (b) when used in connection with a Loan
to any Canadian Borrower, the term “Business Day” shall also exclude any day on
which commercial banks in Toronto, Ontario are authorized or required by law to
remain closed and, in the case of CDOR Rate Loans only to the Specified US
Borrower, any day on which banks are not open for dealings in deposits in
Canadian Dollars in the London interbank market and (c) when used in connection
with EURIBOR Loan, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euros.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans or any benefit plan established, administered or maintained by a
Governmental Authority.

“Canadian Borrowers” means, collectively, IDEXX Laboratories Canada Corporation
and any other Canadian Subsidiary that has been designated as a Canadian
Borrower from time to time pursuant to Section 2.21, other than any such
Subsidiary that has ceased to be a Canadian Borrower pursuant to Section 2.21.

8

 

--------------------------------------------------------------------------------

“Canadian Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in Canadian Dollars, such amount and (b) with respect to
any amount in US Dollars or any Alternative Currency (other than Canadian
Dollars) (the “first currency”), the equivalent in Canadian Dollars of such
amount, determined by the Administrative Agent, which would result from the
conversion of the relevant amount of the first currency into Canadian Dollars at
the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (page BOFC or such other page as
may replace such page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Administrative Borrower and Toronto Agent.

“Canadian Dollar Loans” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Canadian Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans to the
Canadian Borrowers.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

“Canadian Prime Rate” means, on any day, the rate determined by the Toronto
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Toronto Agent in its reasonable discretion) and (ii) the average rate for 30
day Canadian Dollar bankers’ acceptances that appears on the Reuters Screen CDOR
Page (or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Toronto Agent in its reasonable discretion) at
10:15 a.m. Toronto time on such day, plus 1% per annum; provided, that if any
the above rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Canadian Tax Act” or “ITA” means the Income Tax Act (Canada) and the
regulations thereunder or any successor law purported to cover the same subject
matter, as amended from time to time.

9

 

--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Pooling Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements),
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

“CDOR Rate” means, with respect to any Borrowing denominated in Canadian Dollars
for any Interest Period, (a) the applicable Screen Rate at or about 10:00 a.m.
Toronto time on the Quotation Day or (b) if no Screen Rate is available for such
Interest Period, the applicable Interpolated Rate as of such time on the
Quotation Day or, if applicable pursuant to the terms of Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day, plus, in
each case, 0.05% per annum. For the avoidance of doubt, if the CDOR Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to a Canadian Borrower or a Specified US Borrower which bears interest
at a rate based on the CDOR Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Administrative Borrower; (b) a majority
of the members of the board of directors of the Administrative Borrower shall
cease to be comprised of individuals (i) who were directors on the Effective
Date or (ii) whose election by the board of directors, or whose nomination for
election by the shareholders of the Administrative Borrower, was approved by a
vote of at least a majority of the directors who were either directors on the
Effective Date or whose election or nomination was previously so approved; or
(c) the acquisition of direct or indirect Control of the Administrative Borrower
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof).

“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty (including
the adoption of or taking effect of any new rules or regulations under or
implementing any existing law), (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request,

10

 

--------------------------------------------------------------------------------

guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof, and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case under Basel III,
shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to it in Section 10.13.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan or
the Loans comprising such Borrowing as Revolving Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“COF Rate” has the meaning assigned to such term in Section 2.13(a).

“Co-Documentation Agent” means Citibank, N.A., HSBC Bank USA, National
Association, PNC Bank, National Association, TD Bank, N.A., and Truist Bank.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8, and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.4, and (c) increased from time to time pursuant to
Section 2.22.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments is US $1,000,000,000.

“Commitment Increase Notice” shall have the meaning specified in Section 2.22.

“Communications” has the meaning assigned to such term in Section 8.3.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

 

(1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

11

 

--------------------------------------------------------------------------------

 

(2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Administrative Borrower and
its Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Administrative Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income and without duplication: (i)
Consolidated Interest Charges for such period, (ii) the provision for federal,
state, provincial, local and foreign income taxes payable by the Administrative
Borrower and its Subsidiaries for such period, (iii) depreciation expense, (iv)
amortization expense, (v) non-recurring transaction expenses incurred in
connection with Acquisitions, (vi) non-cash charges associated with “Share Based
Payments” as described in the Financial Accounting Standards Board Statement
123, as amended, and (vii) extraordinary and other non-recurring non-cash losses
and charges, minus (b) non-recurring gains and non-operating gains resulting
from divestitures of businesses or other asset disposals.

“Consolidated Interest Charges” means, for any period, for the Administrative
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Administrative Borrower and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Administrative
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date minus the amount of
such Indebtedness represented by issued but undrawn letters of credit or bank
guarantees, and minus Indebtedness incurred as guaranties or repurchase
obligations on behalf of non-Subsidiaries under equipment purchase, lease or
rental agreements, to (b) Consolidated EBITDA for the Reference Period ended on
such date.

12

 

--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Administrative Borrower
and its Subsidiaries on a consolidated basis, the net income of the
Administrative Borrower and its Subsidiaries for such period determined in
accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount on such date of all Indebtedness of Administrative
Borrower and its Subsidiaries on a consolidated basis, excluding any
Indebtedness permitted under Section 6.1(f).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means Indebtedness convertible at the option of the
holder thereof into common stock of the Administrative Borrower, cash or a
combination of common stock and cash (as provided in the documentation governing
such Indebtedness).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Co-Syndication Agent” means Bank of America, N.A., KeyBank National
Association, MUFG Union Bank, N.A., U.S. Bank National Association, and Wells
Fargo Bank, National Association.

“Covered Party” has the meaning assigned to it in Section 10.23.

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“Credit Party” means the Applicable Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

13

 

--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Administrative Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Lender Parent that has, become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Dutch Borrower” each of IDEXX Europe B.V. and IDEXX Holding B.V.

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the
Administrative Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.13 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Administrative Borrower and the Lenders or by the Required
Lenders of written notice of such election to the Administrative Agent.

 

14

 

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in- council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release or presence of any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Administrative Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the presence of or
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

15

 

--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Administrative Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Sections 302,
303, 304 and 305 of ERISA and Sections 412, 430, 431, 432 and 436 of the Code,
is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived (as defined in Sections 412 and 431
of the Code or Sections 302 and 304 of ERISA), whether or not waived, or the
determination that any Multiemployer Plan is in either “endangered status” or
“critical status” (as defined in Section 432 of the Code or Section 305 of
ERISA), or the failure of any Plan that is not a Multiemployer Plan to satisfy
the minimum funding standards of Sections 412 and 430 of the Code or Sections
302 and 303 of ERISA, or the determination that any Plan that is not a
Multiemployer Plan is in “at-risk” status (as defined in Section 430(i) of the
Code or Section 303(i) of ERISA) or the imposition of any lien on the
Administrative Borrower or any of its ERISA Affiliates pursuant to Section
430(k) of the Code or Section 303(k) of ERISA; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Administrative Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Administrative Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Administrative Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the
Administrative Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Administrative Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Administrative Borrower or any ERISA Affiliate of any notice, concerning the
imposition upon the Administrative Borrower of any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate as of 11:00 a.m. Frankfurt time on the
Quotation Day or (b) if no Screen Rate is available for such Interest Period,
the applicable Interpolated Rate as of such time on the Quotation Day or, if
applicable pursuant to the terms of Section 2.13(a), the applicable Reference
Bank Rate as of such time on the Quotation Day. For the avoidance of doubt, if
the EURIBOR Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

16

 

--------------------------------------------------------------------------------

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency.  In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Applicable Agent and the Administrative Borrower,
or, in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Applicable Agent in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Applicable Agent
shall elect after determining that such rates shall be the basis for determining
the Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or for Tax purposes being
resident in,  or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan, Letter
of Credit or Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Loan, Letter of Credit or Commitment
(other than pursuant to an assignment request by the Administrative Borrower
under Section 2.18(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.16, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes assessed on a Recipient under the laws of the Netherlands, if and to
the extent such Tax becomes payable as a result of such Recipient having a
substantial interest (aanmerkelijk belang) as defined in the Dutch Income Tax
Act (Wet inkomstenbelasting 2001) in a Dutch Borrower, (d) as of January 1,
2021, any Taxes withheld or deducted pursuant to the

17

 

--------------------------------------------------------------------------------

Dutch Withholding Tax Act (Wet bronbelasting 2021), (e) any Bank Levy (or any
payment attributable to, or liability arising as a consequence of, a Bank Levy),
(f) any Taxes imposed on a recipient by reason of such recipient: (i) being a
“specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of any Lender, or (ii) not dealing at arm’s length (for the purposes
of the Income Tax Act (Canada)) with a “specified shareholder” (as defined in
subsection 18(5) of the Income Tax Act (Canada)) of any Lender, (g) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f), and (h)
any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) set forth on Schedule 1.1A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.  

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as  shall be set forth on the Federal Reserve Bank
of New York’s Website  from time to time) and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate, provided, that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer, or Vice President of Corporate Finance of the Administrative
Borrower.

“Foreign Borrower” means any Subsidiary organized outside of the United States
of America that has been designated as a “Foreign Borrower” pursuant to Section
2.21, other than any of the foregoing Subsidiaries that has ceased to be a
Foreign Borrower as provided in such Section 2.21.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Subsidiary” means each Foreign Borrower and any other Subsidiary that
is organized outside of the United States of America, any state thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

18

 

--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Amount” shall have the meaning specified in Section 2.22.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

19

 

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to it in Section 10.3(b).

“Ineligible Assignee” means (a) a natural person, (b) a Defaulting Lender or its
Lender Parent, (c) any Borrower, any Subsidiary or any of their respective
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or a relative thereof;
provided that such company, investment vehicle or trust shall not constitute an
Ineligible Assignee if it (x) has not been established for the primary purpose
of acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

“Information” has the meaning assigned to it in Section 10.12.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.7.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, CDOR Rate Loan or
EURIBOR Loan the last day of each Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurocurrency Borrowing, CDOR
Rate Borrowing or EURIBOR Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, EURIBOR
Borrowing or CDOR Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

20

 

--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Applicable Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which that
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

"Issuing Bank" means JPMorgan Chase Bank, N.A. and any other Lender that agrees
to act as an Issuing Bank, each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.5.  Any Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term "Issuing Bank" shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  Each reference herein to the “Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Administrative Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrowers and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.  References to any Lender in this
Agreement or any other Loan Document shall be deemed to mean such Lender’s
affiliated Canadian Lending Office, where applicable.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

21

 

--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit or “bank guarantee”, as the case
may be, issued pursuant to Section 2.5 of this Agreement and shall include
Existing Letters of Credit.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.1, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Administrative Borrower, and
notified to the Administrative Agent.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of (i)
in the case of Australian Dollars, 10:30 a.m. Melbourne time on the Quotation
Day or (ii) in all other cases, approximately 11:00 a.m., London time, on the
Quotation Day, or (b) if no Screen Rate is available for such currency or for
such Interest Period (an “Impacted Interest Period”), with respect to the
applicable currency, the applicable Interpolated Rate as of such time on the
Quotation Day or, if applicable pursuant to the terms of Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day; provided
that if any Interpolated Rate shall be less than 1.00%, such rate shall be
deemed to be 1.00% for purposes of this Agreement.  For the avoidance of doubt,
if the LIBO Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“LIBO Screen Rate” means, for any day and time, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for a period equal in length to such
Interest Period as displayed on page LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than 1.00%, such rate shall be deemed to be 1.00% for the purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities securing any
Indebtedness.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, each
Borrower Joinder Agreement, each Borrower Termination Agreement and each
supplement thereto, each promissory note delivered pursuant to this Agreement,
and each other similar document executed in connection with the Transactions
hereunder.

22

 

--------------------------------------------------------------------------------

“Loan Party” means the Administrative Borrower, the other Borrowers and the
Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars (other than to a Canadian Borrower) or any Letter of Credit, New York
City time, (b) with respect to a Loan or Borrowing to a Canadian Borrower,
Toronto time and (c) with respect to a Loan or Borrowing denominated in an
Alternative Currency (other than to a Canadian Borrower), London time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition, of the Administrative Borrower and the
Subsidiaries taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Administrative Borrower and its Subsidiaries in an aggregate
principal amount exceeding US$50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Administrative
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Administrative Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Foreign Subsidiary” means a Subsidiary organized in a jurisdiction
outside of the United States of America which (a) is a Borrower, or (b) by
itself or together with its Subsidiaries, accounts (excluding intercompany
receivables and goodwill) for a portion of assets or EBITDA comprising 5% or
more of the Administrative Borrower’s consolidated assets or Consolidated EBITDA
as of the end of or for the most recently ended Reference Period.

“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.

“Material US Subsidiary” means a Subsidiary organized in a jurisdiction within
the United States of America which (a) is a Borrower, or (b) by itself or
together with its Subsidiaries, accounts (excluding intercompany receivables and
goodwill) for a portion of assets or EBITDA comprising 5% or more of the
Administrative Borrower’s consolidated assets or Consolidated EBITDA as of the
end of or for the most recently ended Reference Period.

“Maturity Date” means April 14, 2023.

“Maximum Rate” has the meaning assigned to it in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

23

 

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding.  Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by any Borrower under any Loan Document and (b) the
obligation of any Borrower to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of any Borrower.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections to the extent arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18), grant of participation or designation of new
applicable lending office.

24

 

--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning set forth in Section 10.4.

“Participant Register” has the meaning assigned to such term in Section 10.4(c).

“Patriot Act” has the meaning assigned to it in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.4;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.4;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Administrative Borrower or any Subsidiary; and

(g)Liens in respect of social regulations or benefit plans imposed by
Governmental Authorities of foreign countries in which the Loan Parties or their
Affiliates conduct business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

25

 

--------------------------------------------------------------------------------

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or by any country which is a member of
the OECD, in each case maturing within one year from the date of acquisition
thereof;

(b)(i) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s, and (ii) securities commonly known
as “short-term bank notes” issued by any Lender denominated in US Dollars or any
Alternative Currency and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by (i) any domestic office of any commercial bank organized under the
laws of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000, or
(ii) a commercial bank organized under the laws of any other country which is a
member of the OECD, or a political subdivision of such country, and having total
assets in excess of US$500,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is a member of the OECD;

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P and
Aaa by Moody’s;

(f)shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a), (b), and (c) contained in
this definition of Permitted Investments;

(g)investments described on Schedule P-1, as such Schedule may be updated from
time to time after the Effective Date (but not more frequently than once per
calendar year) by the Administrative Borrower with the consent of the
Administrative Agent;

(h)Canadian GIC Certificates; and

(i)municipal auction rate securities.

“Permitted Receivables Financing” means any sale, financing or other disposition
of accounts receivable, so long as immediately before and after such sale,
financing or disposition, no Default or Event of Default has occurred and is
continuing.

26

 

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Administrative Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means (a) means the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent), or (b) in the case of ABR Loans to a
Canadian Borrower, such prime rate in effect at the office of JPMorgan Chase
Bank, N.A. in Toronto, Canada for US Dollar-denominated commercial loans made in
Canada; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Qualifying Lender” means:

(j)until the interpretation of “public” as referred to in the CRR by the
relevant authorities, an entity which (x) assumes rights and/or obligations
vis-à-vis a Dutch Borrower the value of which is at least EUR 100,000 (or its
equivalent in another currency), (y) provides repayable funds for an initial
amount of at least EUR 100,000 (or its equivalent in another currency) or (z)
otherwise qualifies as not forming part of the public; and

(k)as soon as the interpretation of the term "public" as referred to in the CRR
has been published by the competent authority/ies: an entity which is not
considered to form part of the public on the basis of such interpretation.

“Quotation Day” means (a) with respect to any currency (other than Sterling,
Australian Dollars and Canadian Dollars) for any Interest Period, two Business
Days prior to the first day of such Interest Period, and (b) with respect to
Sterling, Australian Dollars and Canadian Dollars for any Interest Period, the
first day of such Interest Period, in each case unless market practice differs
in the Relevant Interbank Market for any currency, in which case the Quotation
Day for such currency shall be determined by the Applicable Agent in accordance
with market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

27

 

--------------------------------------------------------------------------------

“Recipient” means, as applicable, (a) any Agent, (b) any Lender and (c) any
Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Applicable Agent at its request by the Reference Banks (as the case may be) for
Loans in the applicable currency and the applicable Interest Period (a) in
relation to CDOR Rate Loans, as the rate at which the relevant Reference Bank is
willing to extend credit by the purchase of bankers acceptances in Canadian
Dollars which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity comparable to the applicable Interest Period, (b) in
relation to Eurocurrency Loans, as the rate quoted by the relevant Reference
Bank to leading banks in the London interbank market for the offering of
deposits in the applicable currency and for a period comparable to the
applicable Interest Period, and (c) in relation to EURIBOR Loans, as the rate
quoted by the relevant Reference Bank to leading banks in the Banking Federation
of the European Union for the offering of deposits in Euro and for a period
comparable to the applicable Interest Period.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A., and such other banks as may be appointed by the
Applicable Agent in consultation with the Administrative Borrower (with the
consent of any such bank).

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Administrative Borrower and its
Subsidiaries ending on such date.

“Register” has the meaning set forth in Section 10.4.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, subject to Section 2.23, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.1 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Section 7.1, (i) the Unfunded Commitment of each Lender shall be deemed to be
zero; and (b) for all purposes after the Loans become due and payable pursuant
to Section 7.1 or the Commitments expire or terminate, Lenders having Revolving
Credit Exposures representing more than 50% of the sum of the Total Revolving
Credit Exposure; provided that, in the case of clauses (a) and (b) above, (x)
the Revolving Credit Exposure of any Lender that is a Swingline Lender shall be
deemed to exclude any amount of its Swingline Exposure in excess of its

28

 

--------------------------------------------------------------------------------

Applicable Percentage of all outstanding Swingline Loans, adjusted to give
effect to any reallocation under Section 2.23 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the Unfunded Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount and (y) for the purpose of determining the Required
Lenders needed for any waiver, amendment, modification or consent of or under
this Agreement or any other Loan Document, any Lender that is a Borrower, or any
Affiliate of a Borrower shall be disregarded.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means (a) with respect to the Administrative Borrower, the
chief executive officer, president, chief financial officer, treasurer,
secretary, Vice President Corporate Finance, Director of Tax and Treasury,
Director of Corporate Accounting and Reporting or general counsel of the
Administrative Borrower or any other person authorized by the Board of Directors
of the Administrative Borrower to sign Loan Documents on its behalf, (b) with
respect to any other Loan Party, any person authorized by the Board of Directors
of such Loan Party to sign Loan Documents on its behalf  and (c) with respect to
a Dutch Borrower, any managing board member authorized to represent such Dutch
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, the government
of Canada or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person otherwise the subject of any Sanctions.

29

 

--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the government of Canada or other
relevant sanctions authority.

“Screen Rate” means, for any day and time, (a) in respect of the LIBO Rate for
any currency and for any Interest Period, (i) in the case of US Dollars, the
LIBO Screen Rate, (ii) in the case of Australian Dollars, the average bid rate
on Reuters Screen BBSY Page for bills of exchange having a tenor equal to (or
approximating as closely as possible the length of) such Interest Period, and
(iii) in the case of any other Alternative Currency, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) appearing on Reuters
Screen LIBOR02 Page for such currency for such Interest Period (or, in each such
case under this clause (a), on any successor or substitute page on such screen
or service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion), (b) in respect
of the EURIBO Rate for any Interest Period, the percentage per annum determined
by the Banking Federation of the European Union for such Interest Period as
displayed on the applicable page of the Reuters screen (or on any successor or
substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Applicable Agent from time to time in its reasonable
discretion), and (c) in respect of the CDOR Rate for any Interest Period, the
average rate for bankers acceptances with a tenor equal in length to such
Interest Period as displayed on CDOR page of the Reuters screen (or on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate as shall be selected by the Applicable Agent from time to time in its
reasonable discretion); provided, that if any Screen Rate shall be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Specified US Borrower” means the Administrative Borrower.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Eurocurrency
Loans shall be

30

 

--------------------------------------------------------------------------------

deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Administrative
Borrower.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement by each
Material US Subsidiary in favor of the Agents and the Lenders, substantially in
the form of Exhibit C hereto.

“Subsidiary Guarantors” means each Material US Subsidiary of the Administrative
Borrower that is or is required to be a party to the Subsidiary Guarantee
Agreement.

“Supported QFC” has the meaning assigned to it in Section 10.23.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities (or prices thereof), or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Administrative Borrower or the Subsidiaries shall be a Swap
Agreement.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.1 attached hereto or (ii) if such Lender has
entered into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.4(b)(iv).

31

 

--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
that are outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans), adjusted to give
effect to any reallocation under Section 2.23 of the Swingline Exposure of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is a Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.4.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges in
the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Toronto Agent” means JPMorgan Chase Bank, N.A., Toronto Branch.

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of US Dollar Loans or Loans in Alternative Currencies (other
than Euros and Canadian Dollars), (b) the Canadian Prime Rate or CDOR Rate, in
the case of Canadian Dollar Loans and (c) the EURIBO Rate, in the case of Loans
made in Euros.

32

 

--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.5 or Section 2.10(c) or Section
2.10(d) using the Exchange Rate with respect to such Alternative Currency at the
time in effect under the provisions of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“US Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.23.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“US Subsidiary Borrower” means any US Subsidiary that has been designated as a
US Subsidiary Borrower pursuant to Section 2.21, other than any of the foregoing
Subsidiaries that has ceased to be a US Subsidiary Borrower as provided in such
Section 2.21.

“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(B)(3).

“VAT” means value added tax or any other similar Taxes.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

33

 

--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In  Legislation to cancel,
reduce, modify or change the form of a liability of any UK
Financial  Institution or any contract or instrument under which that liability
arises, to convert all or part of that liability into shares, securities or
obligations of that person or any other person, to provide that any such
contract or instrument is to have effect as if a right had been exercised under
it or to  suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation  that are related to or ancillary to any
of those powers.

Section 1.2Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.3Terms Generally.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

Section 1.4Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Administrative Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Administrative Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders, not to be unreasonably
withheld or delayed); provided,

34

 

--------------------------------------------------------------------------------

that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Administrative Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding anything to the contrary contained herein,
for purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, and otherwise determining what constitutes Indebtedness
hereunder and thereunder (including the definitions of Consolidated Total Debt,
Consolidated EBITDA, Consolidated Leverage Ratio, Consolidated Interest Charges
and Indebtedness), no effect shall be given to FASB ASC 842 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to the extent any lease (or similar arrangement
conveying the right to use) would be required to be treated as a capital lease
thereunder where such lease (or similar arrangement) would have been treated as
an operating lease under GAAP as in effect immediately prior to the
effectiveness of the FASB ASC 842.

Section 1.5Currency Translation.  (a)  For purposes of any determination under
any provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such
determination.  Such currency exchange rates shall be determined in good faith
by the Administrative Borrower.

(b)The Administrative Agent shall (A) determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for the applicable currency in relation to US Dollars in effect on
the date that is three Business Days prior to the date on which the applicable
Interest Period shall commence, and each such amount shall be the US Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this paragraph and (B) notify the Administrative Borrower and the
Lenders of each calculation of the US Dollar Equivalent of each Borrowing.

Section 1.6Interest Rates; LIBOR Notification.  The interest rate on a Loan
denominated in dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform.  Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change.   The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon

35

 

--------------------------------------------------------------------------------

which to determine the interest rate on Eurocurrency Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate.  Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.13(c) provides a
mechanism for determining an alternative rate of interest.  The Administrative
Agent will promptly notify the Administrative Borrower, pursuant to Section
2.13(e), of any change to the reference rate upon which the interest rate on
Eurocurrency Loans is based.  However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.13(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.13(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

Section 1.7Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit application or agreement related thereto, provides for one or more
automatic increases in the available amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum amount is
available to be drawn at such time.

Section 1.8Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Article II.
THE CREDITS

Section 2.1Commitments; Existing Letters of Credit

.  (a) Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans denominated in US Dollars and Alternative Currencies
(other than Canadian Dollars) to the Borrowers (other than the Canadian
Borrowers) from time to time and Revolving Loans denominated in US Dollars and
Canadian Dollars to the Canadian Borrowers and to the Specified US Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result (after giving effect to any application of proceeds of such
Borrowing pursuant to Section 2.10) in (i) the US Dollar Equivalent of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) the
US Dollar Equivalent of the aggregate principal amount of all outstanding

36

 

--------------------------------------------------------------------------------

Revolving Loans exceeding the aggregate Commitments, (iii) the US Dollar
Equivalent of the Total Revolving Credit Exposure exceeding the total
Commitments or (iv) the US Dollar Equivalent of the aggregate principal amount
of all outstanding Loans to the Canadian Borrowers exceeding
US$60,000,000.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

(b)On the Effective Date, the Existing Letters of Credit shall automatically,
and without any action on the part of any Person, be deemed to be Letters of
Credit issued hereunder.  In connection therewith, each Lender shall
automatically, and without any action on the part of any Person, be deemed to
have acquired from the Issuing Bank a participation in each such Letter of
Credit in accordance with Section 2.5(d).

Section 2.2Loans and Borrowings.  (a)  Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)Subject to Section 2.13, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrowers may request in accordance herewith, (ii) each Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of CDOR Rate Loans,
(iii) each Revolving Borrowing denominated in Euros shall be comprised entirely
of EURIBOR Loans and (iv) each Revolving Borrowing denominated in an Alternative
Currency (other than Euros and Canadian Dollars) shall be comprised entirely of
Eurocurrency Loans.  Each Swingline Loan shall be a Canadian Prime Rate Loan or
an ABR Loan.  Each Lender, at its option, may make any Eurocurrency Loan or
EURIBOR Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (so long as such election of a foreign branch or
Affiliate does not increase the Borrowers’ costs hereunder); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this
Agreement.  Each Lender shall, prior to the occurrence of a Default or Event of
Default which has occurred and is continuing, maintain a Canadian Lending Office
and make any Loans available to the Canadian Borrowers by causing its relevant
Canadian Lending Office to make such Loans available.

(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, any CDOR Rate Revolving Borrowing or any EURIBOR Revolving Borrowing,
such Borrowing shall be in an aggregate amount that is a multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of US$250,000 and not less than
US$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e).  Each Swingline Loan that is an ABR Loan shall
be in an amount that is an integral multiple of US$100,000 and not less than
US$1,000,000, and each Swingline Loan that is a Canadian Prime Rate Loan shall
be in an amount that is an integral

37

 

--------------------------------------------------------------------------------

multiple of Cdn$250,000 and not less than Cdn$1,000,000.  Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of 14 Eurocurrency Revolving Borrowings, CDOR
Rate Revolving Borrowings or EURIBOR Revolving Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e)The portion of the initial Borrowing made by any Lender to a Dutch Borrower
shall at all times be provided by a Lender that is a Qualifying Lender.  For the
avoidance of doubt, if any Lender is not a Qualifying Lender, then no such
Borrowing shall be made by a Dutch Borrower.

Section 2.3Requests for Revolving Borrowings.  To request a Revolving Borrowing,
the Administrative Borrower, on behalf of the requesting Borrower, shall notify
the Applicable Agent of such request by submitting a Borrowing Request in the
form of Exhibit F or any other form approved by the Toronto Agent, as applicable
and signed by a Responsible Officer of the Administrative Borrower (a) in the
case of a Eurocurrency Borrowing denominated in US Dollars or a CDOR Rate
Borrowing denominated in Canadian Dollars, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing, and
(b) in the case of a Eurocurrency Borrowing denominated in any other Alternative
Currency (other than Canadian Dollars) or a EURIBOR Borrowing, not later than
11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the same day of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) may be given not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing.  Each such
Borrowing Request shall be irrevocable in a form approved by the Applicable
Agent and signed by a Responsible Officer of the Administrative Borrower.  Each
such Borrowing Request shall specify the following information in compliance
with Section 2.2:

(i)the Borrower requesting such Borrowing;

(ii)the currency and the aggregate amount of the requested Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Borrowing,
a EURIBOR Borrowing, or a CDOR Rate Borrowing, as applicable;

38

 

--------------------------------------------------------------------------------

(v)in the case of a Eurocurrency Borrowing, a CDOR Rate Borrowing or a EURIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”;

(vi)the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.6; and

(vii)in the case of a Borrowing in an Alternative Currency, the jurisdiction
from which payments of the principal and interest on such Borrowing will be
made.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then if the applicable Borrower is a US Borrower or a Canadian
Borrower, it shall be deemed to have selected US Dollars.  If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be (A) in
the case of a Borrowing denominated in US Dollars made to a US Borrower or a
Canadian Borrower, an ABR Borrowing, (B) in the case of a Borrowing denominated
in US Dollars made to any other Borrower (other than a US Borrower or a Canadian
Borrower), a Eurocurrency Borrowing, (C) in the case of a Borrowing denominated
in Canadian Dollars made to a Canadian Borrower or a Specified US Borrower, a
CDOR Rate Borrowing, (D) in the case of a Borrowing denominated in Euros, a
EURIBOR Borrowing and (E) in the case of a Borrowing denominated in an
Alternative Currency (other than Euros and Canadian Dollars), a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, CDOR Rate Borrowing or EURIBOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender that
will make a Loan as part of the requested Borrowing of the details thereof and
of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.4Swingline Loans.  (a)  Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its sole discretion (and without obligation
to do so), make Swingline Loans to the Administrative Borrower and the Canadian
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the US
Dollar Equivalent of the aggregate principal amount of outstanding Swingline
Loans exceeding US$25,000,000, (ii) the US Dollar Equivalent of the Total
Revolving Credit Exposures of all Lenders exceeding the total Commitments or
(iii) the US Dollar Equivalent of the aggregate principal amount of all
outstanding Loans to the Canadian Borrowers exceeding US$60,000,000; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Administrative
Borrower and the Canadian Borrowers may borrow, prepay and reborrow Swingline
Loans.

39

 

--------------------------------------------------------------------------------

(b)To request a Swingline Loan, the Administrative Borrower, on behalf of the
requesting Borrower, shall submit a written notice to the Administrative Agent
of such request by telecopy or electronic mail, not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan.  Each such notice shall
be in a form approved by the Administrative Agent, shall be irrevocable and
shall specify the Borrower requesting such Swingline Loan and the requested date
(which shall be a Business Day), Type (which shall be either Alternative Base
Rate with respect to the Administrative Borrower or Canadian Prime Rate with
respect to the Canadian Borrowers) and amount of the requested Swingline Loan
and other relevant information that would be required under Section 2.3 if the
Swingline Loan were a Revolving Loan.  The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Administrative
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.5(e),
by remittance to such Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
require the applicable Lenders to acquire participations in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which the applicable Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each applicable Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each applicable Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, (i) if such notice is received by
12:00 noon, New York City time, on a Business Day no later than 5:00 p.m. New
York City time on such Business Day and (ii) if received after 12:00 noon, New
York City time, on a Business Day shall mean no later than 10:00 a.m. New York
City time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each applicable Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each applicable Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.6 with respect to Loans made by such
Lender (and Section 2.6 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Administrative Borrower or any Canadian Borrower,
as applicable, (or other party on behalf of any such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that

40

 

--------------------------------------------------------------------------------

shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
any such Borrower for any reason.  The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve the Administrative Borrower or
any Canadian Borrower of any default in the payment thereof.

(d)Any Swingline Lender may be replaced at any time by written agreement among
the Administrative Borrower, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender.  The Administrative Agent shall
notify the Lenders of any such replacement of a Swingline Lender.  At the time
any such replacement shall become effective, the Administrative Borrower shall
pay all unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.12(a).  From and after the effective date of any such
replacement, (x) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (y) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require.  After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.

(e)Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Administrative
Borrower and the Lenders, in which case, such Swingline Lender shall be replaced
in accordance with Section 2.4(d) above.

Section 2.5Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Administrative Borrower may request the
issuance of, and subject to Section 2.5(b), the Issuing Bank shall issue,
Letters of Credit denominated in US Dollars or any Alternative Currency for its
own account, or for the account of any other Borrower or any US Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period; provided that (i)
with respect to any Letter of Credit issued for the account of any US
Subsidiary, the Administrative Borrower shall be a co-applicant, and shall be
deemed to be jointly and severally liable, with respect to any such Letter of
Credit, (ii) any Letters of Credit issued for the account of the Canadian
Borrowers shall be in either US Dollars or Canadian Dollars and (iii) any
initial issuance of a Letter of Credit to a Dutch Borrower shall at all times be
provided by a Qualifying Lender.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the
Administrative Borrower to, or entered into by the Administrative Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.

41

 

--------------------------------------------------------------------------------

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice signed
by a Responsible Officer of the Administrative Borrower requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit (which, if denominated in US Dollars, shall not
be less than US$500,000, and if denominated in an Alternative Currency, shall
not be less than the amount of such currency that is 500,000 units thereof), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Administrative Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Administrative Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i)(x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by the Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made by the Issuing Bank that have not yet been
reimbursed by or on behalf of the Administrative Borrower at such time shall not
exceed its Letter of Credit Commitment, (ii) the LC Exposure shall not exceed
the total Letter of Credit Commitment, (iii) no Lender’s Revolving Credit
Exposure shall exceed its Commitment and (iv) the US Dollar Equivalent of the
Total Revolving Credit Exposure shall not exceed the total Commitments.  The
Administrative Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Administrative Borrower shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iv) above shall not be
satisfied.

An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

 

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank shall
prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it; or

(ii)the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally.

42

 

--------------------------------------------------------------------------------

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which in no event shall extend beyond the date referred to in
clause (ii) above).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the
Administrative Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Administrative Borrower for any reason, including after the Maturity Date.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Administrative Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Administrative Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Administrative Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time, on the Business Day immediately following the day that the Administrative
Borrower receives such notice; provided that if such LC Disbursement is not less
than US$100,000, the Administrative Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.4 that such
payment be financed with an ABR Revolving Borrowing or ABR Swingline Loan, in an
equivalent amount (and if such Letter of Credit is issued in an Alternative
Currency, the US Dollar Equivalent of such amount) and, to the extent so
financed, the Administrative Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or ABR
Swingline Loan.  If the Administrative Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Administrative Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Administrative Borrower,
in the same manner as provided in Section 2.6 with respect to Loans made by such
Lender (and Section 2.7 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative

43

 

--------------------------------------------------------------------------------

Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Administrative Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or an ABR Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Administrative Borrower of its
obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  Subject to the provisions of the next sentence, the
Administrative Borrower’s obligation to reimburse LC Disbursements as provided
in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any letter
of credit application or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Administrative
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Administrative Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Administrative Borrower to the extent permitted by applicable law)
suffered by the Administrative Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

44

 

--------------------------------------------------------------------------------

(g)Disbursement Procedures.  The Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable law or the specific terms of the Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit.   The Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Administrative Borrower by telephone (confirmed by telecopy or electronic mail)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Administrative Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)Interim Interest.  If the Issuing Bank for any Letter of Credit shall make
any LC Disbursement, then, unless the Administrative Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the
reimbursement is due and payable at the rate per annum then applicable to ABR
Revolving Loans and such interest shall be due and payable on the date when such
reimbursement is payable; provided that if the Administrative Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(d) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.  

(i)Each Issuing Bank may be replaced at any time by written agreement among the
Administrative Borrower, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank.  The Administrative Agent shall notify the Lenders
of any such replacement of any Issuing Bank.  At the time any such replacement
shall become effective, the Administrative Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit or extend or otherwise amend any existing Letter of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Administrative Borrower and the
Lenders, in which case, such resigning  Issuing Bank shall be replaced in
accordance with Section 2.5(i)(i) above.

45

 

--------------------------------------------------------------------------------

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 66 and 2/3% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Administrative Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders (the “Collateral Account”), an amount
in cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Administrative
Borrower described in clause (h) or (i) of Article VII.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Administrative Borrower under this Agreement.  In
addition, and without limiting the foregoing or paragraph (c) of this Section,
if any LC Exposure remain outstanding after the expiration date specified in
said paragraph (c), the Administrative Borrower shall immediately deposit into
the Collateral Account an amount in cash equal to 105% of such LC Exposure as of
such date plus any accrued and unpaid interest thereon. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Administrative Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Monies in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed, together with
related fees, costs and customary processing charges and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Administrative Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 66 and 2/3% of the total LC Exposure), be
applied to satisfy other Obligations.  If the Administrative Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Administrative Borrower within three
Business Days after all Events of Default have been cured or waived.

(k) Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit,
Administrative Borrower (i) shall reimburse, indemnify and compensate the
applicable Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Administrative Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Administrative Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Administrative Borrower, and that the
Administrative Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

46

 

--------------------------------------------------------------------------------

Section 2.6Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.4.  Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Applicable Agent
will make such Loans available to the applicable Borrower by promptly crediting
the funds so received in the aforesaid account of the Applicable Agent to an
account of such Borrower maintained with the Applicable Agent and designated by
such Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.5(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b)Unless the Applicable Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Applicable Agent such Lender’s share of such Borrowing, the Applicable Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and such Borrower severally agree to pay to the Applicable Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Applicable Agent, at (i) in the case
of such Lender, the rate reasonably determined by the Applicable Agent to be the
cost to it of funding such account or (ii) in the case of such Borrower, the
interest rate applicable to the subject Loan.  If such Lender pays such amount
to the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.7Interest Elections.  (a)  Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, a CDOR Rate Revolving Borrowing or a EURIBOR
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Revolving Borrowing, a CDOR Rate Revolving Borrowing or a
EURIBOR Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)To make an election pursuant to this Section, a Borrower shall notify the
Applicable Agent of such election by the time that a Borrowing Request would be
required under Section 2.3 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be irrevocable
and shall be in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Administrative Borrower, on behalf of the applicable
Borrower.  Notwithstanding any other provision of this Section, no Borrower
shall be permitted

47

 

--------------------------------------------------------------------------------

to (i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans, CDOR Rate Loans or EURIBOR Loans that does not comply with
Section 2.2(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available to such Borrower pursuant to which such Borrowing was made.

(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.2:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be (A) an ABR Borrowing or a
Eurocurrency Borrowing if in US Dollars or Alternative Currencies (other than
Canadian Dollars and Euros), or (B) a CDOR Rate Borrowing if in Canadian
Dollars; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, CDOR Rate Borrowing
or EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, a CDOR
Rate Borrowing or a EURIBOR Borrowing but does not specify an Interest Period,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e)If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing, a CDOR Rate
Revolving Borrowing or a EURIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Eurocurrency Borrowing made to a US Borrower or a Canadian
Borrower denominated in US Dollars, be converted to an ABR Borrowing, and (ii)
in the case of a EURIBOR Borrowing or a CDOR Rate Borrowing or any other
Eurocurrency Borrowing, become due and payable on the last day of such Interest
Period.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Administrative Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing made to
a US Borrower or a Canadian Borrower denominated in US Dollars may be converted
to or continued as a Eurocurrency Revolving Borrowing, and (ii)

48

 

--------------------------------------------------------------------------------

unless repaid, each Eurocurrency Revolving Borrowing made to a US Borrower or
any Canadian Borrower denominated in US Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.8Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)The Administrative Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$10,000,000, in each case for Borrowings denominated in US Dollars and
(ii) the Administrative Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, (A) any Lender’s Revolving Credit Exposure would exceed its
Commitment or (B) the Total Revolving Credit Exposures of all Lenders would
exceed the total Commitments.

(c)The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the other Agents and the Lenders of the contents
thereof.  Each notice delivered by the Administrative Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by a Responsible Officer of the Administrative Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

Section 2.9Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Borrower on the Maturity Date and (ii) to the Applicable Agent for the account
of the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loan outstanding.  On the Maturity
Date, all Loans shall become absolutely due and payable and the Borrowers shall
pay all of the Loans outstanding, together with any and all accrued and unpaid
interest thereon.

49

 

--------------------------------------------------------------------------------

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Agent hereunder for
the account of the Lenders and each Lender’s share thereof.  The Toronto Agent
shall furnish to the Administrative Agent, promptly after the making of any Loan
or Borrowing with respect to which it is the Applicable Agent or the receipt of
any payment of principal or interest with respect to any such Loan or Borrowing,
information with respect thereto that will enable the Administrative Agent to
maintain the accounts referred to in the preceding sentence.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.  In the event of any conflict
between the accounts and records maintained by any Lender pursuant to paragraph
(b) and the accounts and records of the Administrative Agent maintained pursuant
to paragraph (c) in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form.

Section 2.10Prepayment of Loans.  (a)  Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b)The Administrative Borrower, on behalf of the applicable Borrower, shall
notify the Applicable Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by a telecopy notice signed by a Responsible Officer of
the Administrative Borrower) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing denominated in US Dollars or a
CDOR Rate Revolving Borrowing denominated in Canadian Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of prepayment, (ii)
in the case of a Eurocurrency Revolving Borrowing denominated in an Alternative
Currency (other than Canadian Dollars) or a EURIBOR Borrowing, not later than
11:00 a.m., Local Time, four Business Days before the date of prepayment, (iii)
in the case of

50

 

--------------------------------------------------------------------------------

prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local Time,
one Business Day before the date of prepayment or (iv) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Applicable
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.2.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and any
break funding payments required by Section 2.15.

(c)If, on any date, the US Dollar Equivalent of the aggregate amount of the
Revolving Credit Exposures shall exceed 105% of the aggregate Commitments as a
result of currency fluctuations, then the applicable Borrowers shall, not later
than the next Business Day, prepay one or more Borrowings in an aggregate
principal amount sufficient to eliminate such excess.

(d)If, on any date, the US Dollar Equivalent of the aggregate principal amount
of all outstanding Loans to the Canadian Borrowers shall exceed US$63,000,000 as
a result of currency fluctuations, then the applicable Canadian Borrowers shall,
within three Business Days after such date, prepay one or more Borrowings in an
aggregate principal amount sufficient to eliminate such excess.

51

 

--------------------------------------------------------------------------------

Section 2.11Fees.  (a)  The Administrative Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of each Lender a commitment
fee, which shall accrue daily at the per annum rates set forth below (calculated
in accordance with the definition of “Applicable Rate” and Section 2.12(h)) on
such Lender’s unused Commitment (provided that, for the purpose of calculating
such fee, outstanding Letters of Credit shall constitute usage, but outstanding
Swingline Loans shall not constitute usage), during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that if such Lender continues to have any Swingline
Exposure after its Commitment terminates, then such commitment fee shall
continue to accrue on the daily amount of such Lender’s Swingline Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Swingline Exposure:

Pricing Level

Consolidated

Leverage Ratio

Commitment Fee

1

≤1.00:1.00

0.200%

2

>1.00:1.00 and ≤ 1.50:1.00

0.250%

3

> 1.50:1.00 and ≤ 2.00:1.00

0.300%

4

>2.00:1.00 and ≤ 3.00:1.00

0.350%

5

>3.00:1.00

0.375%


For the avoidance of doubt, the Commitment Fee in effect from the Effective Date
through the date on which the first such certificate is delivered to the
Administrative Agent and the Lenders in accordance with Section 5.1(c) shall be
determined based upon Pricing Level 3.  Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on
demand.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b)The Administrative Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank, for its own
account, a fronting fee with respect to the issuance of each Letter of Credit,
which shall accrue at the rate or rates per annum separately

52

 

--------------------------------------------------------------------------------

agreed upon between the Administrative Borrower and the Issuing Bank on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder, and other standard costs and charges, of such Issuing
bank relating the Letters of Credit as from time to time in
effect.  Participation fees and fronting fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)All fees payable hereunder shall be paid on the dates due, in US Dollars, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances (unless miscalculated).

Section 2.12Interest.  (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Borrowings,
and the Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate for Canadian Prime Rate
Borrowings.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Borrowings, the Loans comprising each CDOR Rate
Borrowing shall bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate for CDOR Rate Borrowings and the
Loans comprising each EURIBOR Revolving Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for EURIBOR Revolving Borrowings.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans or Canada Rate Prime Loans as provided in paragraph (a) of this Section.

53

 

--------------------------------------------------------------------------------

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Canada Prime Rate Revolving Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Revolving Loan, CDOR Rate Revolving Loan or
EURIBOR Revolving Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and in Canadian
Dollars and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or, except in the case of Borrowings
denominated in Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO
Rate, EURIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

(f)For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

(g)If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.12, and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers.  Any amount or rate of interest referred to in this Section 2.12(g)
shall be determined

54

 

--------------------------------------------------------------------------------

in accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Effective
Date to the Maturity Date and, in the event of a dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent shall be conclusive for the purposes of such determination.

(h)If, as a result of any restatement of or other adjustment to the financial
statements of the Administrative Borrower or for any other reason, the
Administrative Borrower or the Administrative Agent determines that (i) the
Consolidated Leverage Ratio as calculated by the Administrative Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
Issuing Bank, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.  The Administrative Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder for the limited
period ending on the date that is the later to occur of (x) one year following
the date upon which such termination and repayment occurred and (y) two months
following the date upon which the Administrative Borrower’s annual audited
financial statements, which include the period during which such termination and
repayment occurred, become publicly available.

Section 2.13Market Disruption; Alternate Rate of Interest.  (a)  If, at the time
that the Applicable Agent shall seek to determine the relevant Screen Rate on
the Quotation Day for any Interest Period, the applicable Screen Rate shall not
be available for such Interest Period and/or for the applicable currency for any
reason and the Applicable Agent shall determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the LIBO Rate, EURIBO Rate or CDOR Rate, as
the case may be, for such Interest Period for the relevant Borrowing shall be
the applicable Reference Bank Rate; provided, that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Applicable Agent for purposes of determining
such rate for such Borrowing, (i) if such Borrowing shall be requested in US
Dollars, then such Borrowing shall be made as an ABR Borrowing, (ii) if such
Borrowing shall be requested in Canadian Dollars, then such Borrowing shall be
made as a Canadian Prime Rate Borrowing and (iii) if such Borrowing shall be
requested in any other currency, the Reference Bank Rate shall be equal to the
cost to each Lender to fund its pro rata share of such Borrowing in such
currency (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion; such rate, the “COF Rate”).

55

 

--------------------------------------------------------------------------------

(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing, a CDOR Rate Borrowing or a EURIBOR Borrowing:

(i)the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate or the EURIBO
Rate, as applicable (including because the applicable Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period(including, for the avoidance of doubt, pursuant to Section
2.13(a)); provided that no Benchmark Transition Event shall have occurred at
such time; or

(ii)the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate, the LIBO Rate, the CDOR Rate or the EURIBO Rate, as applicable, for
the applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Required Lenders of making or maintaining their Loans
included in such Borrowing for the applicable currency and such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone, telecopy or electronic mail as promptly as
practicable thereafter and, until the Applicable Agent notifies the applicable
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (v) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing in US Dollars or a CDOR Rate Borrowing shall be
ineffective, (w) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing in any Alternative Currency or a EURIBOR Borrowing shall
be converted to or continued as, as the case may be, a Revolving Borrowing at
the COF Rate, (x) if any Borrowing Request requests a Eurocurrency Borrowing in
US Dollars, such Borrowing shall be made as an ABR Borrowing, (y) if any
Borrowing Request requests a CDOR Rate Borrowing, such Borrowing shall be made
as a Canadian Prime Rate Borrowing, and (z) if any Borrowing Request requests a
Eurocurrency Borrowing in any Alternative Currency or a EURIBOR Borrowing, then
the LIBO Rate or EURIBO Rate, as the case may be, for such Borrowing shall be at
the COF Rate; provided that if the circumstances giving rise to such notice
affect less than all Types of Borrowings, then the other Types of Borrowings
shall be permitted.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Administrative
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Administrative Borrower, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein.  Any
such amendment with respect to an Early Opt-in Election

56

 

--------------------------------------------------------------------------------

will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBO Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.

(d)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e)The Administrative Agent will promptly notify the Administrative Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable,  (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.13, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.13.

(f)Upon the Administrative Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in US Dollars, such Borrowing shall be made as
an ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in any Alternative Currency, then such Borrowing Request shall be
ineffective.

Section 2.14Increased Costs.  (a)  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended or Letters of Credit participated in by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate or the EURIBO Rate)
or the Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or the London or European interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement, Eurocurrency Loans or EURIBOR Loans made by such Lender or any Letter
of Credit or participation therein; or

57

 

--------------------------------------------------------------------------------

(iii)subject any Recipient to Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (g) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines (absent manifest error) that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the applicable Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error.  The Administrative Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Administrative Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

58

 

--------------------------------------------------------------------------------

Section 2.15Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan, CDOR Rate
Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or (d)
the assignment of any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.18, then, in any such
event, the applicable Borrower shall compensate each Lender for the actual loss,
cost and expense attributable to such event.  In the case of a Eurocurrency
Loan, CDOR Rate Loan or EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, the
CDOR Rate or the EURIBO Rate, as applicable (and without reference to the
Applicable Margin) that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London or European
interbank market.  A certificate of any Lender as to any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Administrative Borrower and shall be conclusive absent manifest
error.  The Administrative Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

Section 2.16Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Loan Party under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding for Indemnified Taxes has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

59

 

--------------------------------------------------------------------------------

(b)Payment of Other Taxes by the Borrowers.  Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Borrowers.  Each Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and describing the basis for the indemnification
claim delivered to such Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the

60

 

--------------------------------------------------------------------------------

Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation either (A) set forth in Section 2.16(f)(ii)(A), (ii)(B)
and (ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a US Person,

(A)any Lender that is a US Person shall deliver to the Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative Agent),
an executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

61

 

--------------------------------------------------------------------------------

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y) an executed
copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
applicable form of Exhibit H-3 or Exhibit H-4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit H-2 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such

62

 

--------------------------------------------------------------------------------

documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph
(g)  (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Amendment under FATCA.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent and Borrower to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(i)Survival.  Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)Defined Terms.  For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

63

 

--------------------------------------------------------------------------------

(k)VAT.  All amounts payable by any Loan Party to the Agents, the Lenders or the
Issuing Bank shall be deemed to be exclusive of any VAT.  If VAT is payable on
any amount paid to the Agents, the Lenders or the Issuing Bank by any Loan
Party, the Administrative Borrower or such other Loan Party shall pay to the
Agents, the Lenders or the Issuing Bank an amount equal to the amount of the
VAT.

Section 2.17Payments Generally; Pro Rata Treatment; Sharing of Set-offs

(a)  Each Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15, 2.16 or 2.19 or
otherwise) prior to 12:00 noon, Local Time, on the date when due or the date
fixed for any prepayment hereunder, in immediately available funds, without
set-off, recoupment or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Applicable Agent for
the account of the Lenders to such account as the Applicable Agent shall from
time to time specify in one or more notices delivered to the Administrative
Borrower, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16, 2.19 and 10.3 shall be made directly to the Persons
entitled thereto.  The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan or LC Disbursement; all other payments hereunder and
under each other Loan Document shall be made in US Dollars.  Any payment
required to be made by any Agent hereunder shall be deemed to have been made by
the time required if such Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such Agent to
make such payment.

(b)At any time that payments are not required to be applied in the manner
required by Section 7.3, if at any time insufficient funds are received by the
Agents from any Borrower (or from the Administrative Borrower as guarantor of
the Obligations of such Borrower pursuant to Article IX) and available to pay
fully all amounts of principal, unreimbursed LC Disbursements, interest and fees
then due from such Borrower hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

64

 

--------------------------------------------------------------------------------

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the
Administrative Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower’s rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)Unless an Agent shall have received notice from a Borrower prior to the date
on which any payment is due to such Agent for the account of the Lenders or the
Issuing Banks pursuant to the terms hereof or any other Loan Document (including
any date there is fixed for prepayment by notice from a Borrower to the
Administrative Agent pursuant to Section 2.10(b)), notice from a Borrower that
such Borrower will not make such payment or prepayment, such Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to such Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to 2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of the foregoing clauses (i) and (ii), in any order
as determined by the Administrative Agent in its discretion.

65

 

--------------------------------------------------------------------------------

Section 2.18Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests compensation under Section 2.14 or 2.19 or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
if any Borrower is required to pay any additional interest to any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14, 2.16 or 2.19 as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If (i) any Lender requests compensation under Section 2.14 or 2.19, (ii) if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, (iii) any Loan Party is required to pay any additional interest
to any Lender pursuant to Section 2.19, (iv) any Lender becomes a Defaulting
Lender, or (v) any Lender ceases to be a Qualifying Lender, then the applicable
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.4), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.16) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be withheld
or delayed, (y) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or 2.19 or payments
required to be made pursuant to Section 2.16 or additional interest required
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, within five Business Days after being notified
that the applicable Borrower proposes to require a Lender to make such
assignment and delegation hereunder, as a result of a waiver by such Lender or
otherwise, the circumstances entitling such Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Administrative Borrower, the Administrative Agent
and the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender; provided that any
such documents shall be without recourse to or warranty by the parties thereto.

66

 

--------------------------------------------------------------------------------

Section 2.19Foreign Subsidiary Costs.  (a)  Without duplication of any costs
imposed under Section 2.14, if the cost to any Lender of making or maintaining
any Loan to any Borrower is increased (or the amount of any sum received or
receivable by any Lender (or its applicable lending office) is reduced) by an
amount deemed in good faith by such Lender to be material, due to a Change in
Law and by reason of the fact that such Borrower is incorporated in, or conducts
business in, a jurisdiction other than the United States of America or Canada,
such Borrower shall indemnify such Lender for such increased cost or reduction
within 30 days after demand by such Lender (with a copy to the Administrative
Agent).  A certificate of such Lender claiming compensation under this paragraph
and setting forth the additional amount or amounts to be paid to it hereunder
(and the basis for the calculation of such amount or amounts) shall be
conclusive in the absence of manifest error.

(b)Each Lender will promptly notify the Administrative Borrower and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to additional interest or payments pursuant to paragraph (a) above,
but in any event within 45 days after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within 45
days after it obtains actual knowledge of such an event, such Lender shall, with
respect to compensation payable pursuant to this Section in respect of any costs
resulting from such event, only be entitled to payment under this Section for
costs incurred from and after the date 45 days prior to the date that such
Lender does give such notice and (ii) each Lender will designate a different
applicable lending office, if, in the judgment of such Lender, such designation
will avoid the need for, or reduce the amount of, such compensation and will not
be otherwise disadvantageous to such Lender.

Section 2.20Redenomination of Certain Alternative Currencies.  (a)  Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the
Administrative Borrower) may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

67

 

--------------------------------------------------------------------------------

Section 2.21Designation of US Subsidiary Borrowers and Foreign Borrowers.  The
Administrative Borrower may at any time and from time to time designate (a) any
US Subsidiary as a US Subsidiary Borrower, or (b) any Foreign Subsidiary as a
Foreign Borrower, in each case by (i) delivery to the Administrative Agent of a
Borrower Joinder Agreement executed by such Subsidiary and the Administrative
Borrower, (ii) delivery to the Administrative Agent and the Lenders of all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and Beneficial
Ownership Regulation and (iii) obtaining the consent of each Lender that such
designated US Subsidiary Borrower and Foreign Borrower is acceptable as a
Borrower under the Loan Documents; provided, however, that, no such Foreign
Subsidiary shall be designated or otherwise added as a Foreign Borrower if the
addition of such Foreign Subsidiary as a Foreign Borrower would result in
payments from such Foreign Subsidiary to any recipient hereunder being subject
to Taxes that are not Indemnified Taxes.  Upon such deliveries and receipt of
consents such Subsidiary shall for all purposes of this Agreement be a US
Subsidiary Borrower or a Foreign Borrower, as the case may be, and a party to
this Agreement.  Any US Subsidiary Borrower and Foreign Borrower shall continue
to be a Borrower and a party hereunder until the Administrative Borrower shall
have executed and delivered to the Administrative Agent a Borrower Termination
Agreement with respect to such Borrower, whereupon such Borrower shall cease to
be a Borrower and a party hereunder.  Notwithstanding the preceding sentence,
(a) no Borrower Joinder Agreement shall become effective as to any US Subsidiary
Borrower or any Foreign Borrower if it shall be unlawful for such Subsidiary to
become a Borrower hereunder or for any Lender to make Loans to such Subsidiary
as provided herein and (b) no Borrower Termination Agreement will become
effective as to any US Subsidiary Borrower or any Foreign Borrower until all
Loans made to such Subsidiary shall have been repaid and all amounts payable by
such Subsidiary in respect of interest and/or fees (and, to the extent notified
by the Administrative Agent or any Lender, any other amounts payable under this
Agreement by such Subsidiary) shall have been paid in full; provided that such
Borrower Termination Agreement shall be effective to terminate the right of such
Subsidiary to request or receive further Borrowings under this Agreement.

Section 2.22Increase in Commitments.  Following the Effective Date, the
Administrative Borrower shall have the right upon one or more occasions by
written notice to the Administrative Agent (a “Commitment Increase Notice”) to
request an increase in the aggregate Commitment (the amount of increase
requested on any occasion being referred to herein as the “Increase Amount”), in
an aggregate amount of up to US$250,000,000 for all such increases, to a maximum
aggregate Commitment of US$1,250,000,000 (less the aggregate amount of any
Commitment reductions pursuant to Section 2.8); provided that at the time of the
Commitment Increase Notice and at the time such request would become effective
(i) no Default has occurred and is continuing or would exist after giving effect
to such increase in the Commitment, and (ii) the Administrative Borrower will be
in pro forma compliance with the covenant in Section 6.7 after giving effect to
any funding in connection with such increase in the Commitment.

68

 

--------------------------------------------------------------------------------

The Commitment Increase Notice shall be delivered by the Administrative Agent to
the Lenders and shall specify a time period selected by the Administrative
Borrower within which each Lender is requested to respond to such Commitment
Increase Notice (which shall in no event be less than ten Business Days from the
date of delivery of such Commitment Increase Notice to the Lenders).  Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Commitment and, if so, the amount of such
increase.  Any such Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.  The Administrative Agent
shall notify the Administrative Borrower and each Lender of such other Lender’s
responses to each request made hereunder.  After the expiration of the time
period set forth in the Commitment Increase Notice or receipt by the
Administrative Agent of responses to the Commitment Increase Notice from each of
the Lenders, then the Administrative Borrower may, to achieve the full amount of
the requested increase in the Commitments, invite one or more other Persons
(other than individuals) (an “Additional Lender”) that have agreed to provide
all or any portion of the Increase Amount and that are acceptable to each of the
Administrative Agent, Swingline Lender and Issuing Bank (such consent not to be
unreasonably withheld or delayed) (it being agreed that any Lender as of the
date of the Commitment Increase Notice would be acceptable) and such Persons may
be admitted as a Lender party to this Agreement in accordance with the
provisions of Section 10.4(e).  None of the Administrative Agent, the joint lead
arrangers or any other Lender shall have any obligation or other commitment to
provide all or any portion of the Increase Amount.  No consent of any Lender
(other than any Lender providing a portion of the Increase Amount) shall be
required to give effect to the Increase Amount.

Any such increase in the Commitment shall become effective upon written notice
by the Administrative Agent (which shall be promptly delivered by the
Administrative Agent) to the Administrative Borrower and the Lenders specifying
the effective date of such increase in Commitment, together with a revised
Schedule 2.1 stating the new Commitment, and, in respect thereof, the Commitment
of each Additional Lender, the respective continuing Commitment of the other
Lenders and the new Revolving Credit Exposure of the Lenders.

Upon the effective date of the increased Commitment, each Additional Lender
shall make all (if any) such payments to the Administrative Agent for
distribution to the other Lenders as may be necessary to result in the
respective Revolving Loans held by such Additional Lender and the other Lenders
being equal to such applicable Lender’s Applicable Percentage of the aggregate
principal amount of all Revolving Loans outstanding as of such date.  The
Administrative Borrower hereby agrees that any Additional Lender so paying any
such amount to the other Lenders pursuant to the preceding sentence shall be
entitled to all the rights of a Lender having Commitments hereunder in respect
of such amounts, that such payments to such other Lenders shall thereafter
constitute Revolving Loans made by such Additional Lender hereunder and that
such Additional Lender may exercise all of its right of payment with respect to
such amounts as fully as if such Additional Lender had initially advanced to the
Administrative Borrower directly the amount of such payments.  If any such
adjustment payments pursuant to the preceding sentences of this Section 2.22 are
made by an Additional Lender to other Lenders at a time other than the end of an
Interest Period in the case of all or any portion of Revolving Loans
constituting Eurocurrency Loans, CDOR Rate Loans or EURIBOR Loans, the
Administrative Borrower shall pay to each of the Lenders receiving any such
payment, at the time that such payment is made pursuant to this Section 2.22,
the amount that would be required to be paid by the Administrative Borrower
pursuant to Section 2.15 had such payments been made directly by the
Administrative Borrower.

69

 

--------------------------------------------------------------------------------

Section 2.23Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b)any payment of principal, interest, fees or other amounts received by the
Agents for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity or otherwise) or received by the Agents from a Defaulting
Lender pursuant to Section 10.8 shall be applied at such time or times as may be
determined by the Agents as follows:  first, to the payment of any amounts owing
by such Defaulting Lender to the Agents hereunder; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender hereunder; third, to cash collateralize LC Exposure
with respect to such Defaulting Lender in accordance with this Section; fourth,
as the Administrative Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agents; fifth, if so determined by the Agents and the
Administrative Borrower, to be held in a deposit account and released pro rata
in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize future LC Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with this Section; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

70

 

--------------------------------------------------------------------------------

(c)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.2); provided, that any
waiver, amendment or other modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately
when compared to the other affected Lenders, or increases or extends the
Commitment of such Defaulting Lender, shall require the consent of such
Defaulting Lender;

(d)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages, but only to the extent that (A) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments, (B) such reallocation does not cause the
Revolving Credit Exposure of any such non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment, and (C) the conditions set forth
in Section 4.2 are satisfied at such time; provided that if, on any date
thereafter during the period in which such Lender remains a Defaulting Lender,
such conditions are satisfied, such reallocation shall occur on such later date;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.5(j) for so long as
such LC Exposure is outstanding;

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

71

 

--------------------------------------------------------------------------------

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e)so long as such Lender is a Defaulting Lender, (i) no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrowers in accordance with clause (c)
above, and (ii) Swingline Exposure related to any newly made Swingline Loan or
LC Exposure related to any newly issued, amended, renewed or extended Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with clause (c)(i) above (and such Defaulting Lender shall not participate
therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Banks, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to such Swingline
Lender or Issuing Bank, as the case may be, to defease any risk to it in respect
of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, Swingline Lender and
each Issuing Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

72

 

--------------------------------------------------------------------------------

Article III.
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 3.1Organization; Powers.  Each Loan Party is duly organized or formed,
validly existing and in good standing (or its jurisdictional equivalent, if any)
under the laws of the jurisdiction of its organization and has all requisite
power and authority to carry on its business as now conducted.  Each Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  Except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, each Loan Party and each Subsidiary is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.2Authorization; Enforceability.  The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.3Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any law or regulation,
applicable to the Administrative Borrower or any of its Material Subsidiaries in
any material respect or the charter, by-laws or other organizational documents
of the Administrative Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Administrative Borrower or any of its Subsidiaries or their assets, or give rise
to a right thereunder to require any payment to be made by the Loan Parties, and
(d) will not result in the creation or imposition of any Lien on any material
asset of the Administrative Borrower or any of its Subsidiaries.

Section 3.4Financial Condition.  The Administrative Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2019, reported on by PricewaterhouseCoopers LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Administrative Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.

73

 

--------------------------------------------------------------------------------

Section 3.5Properties.  (a)  Each of the Administrative Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b)The Administrative Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Administrative Borrower and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.6Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Administrative Borrower or any of its Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions, as of the date of this Agreement.

(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Administrative Borrower nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

Section 3.7Compliance with Laws and Agreements.  Each of the Administrative
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

Section 3.8Investment and Holding Company Status.  Neither the Administrative
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 2005.

Section 3.9Taxes. Except to the extent that a failure to do so could not
reasonably be expected to result in a Material Adverse Effect: (a) each of the
Administrative Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed (within any
applicable extension) and (b) has paid or caused to be paid all Taxes required
to have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves.

74

 

--------------------------------------------------------------------------------

Section 3.10ERISA and Pensions.  (a)  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No.  87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by more than
US$12,500,000, and the present value of all accumulated benefit obligations of
all Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No.  87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such Plans by more than US$12,500,000.  For greater certainty,
this subsection does not apply to Canadian Benefit Plans or Canadian Pension
Plans.

(b)As of the date hereof, Schedule 3.10(b) lists all Canadian Benefit Plans and
Canadian Pension Plans currently maintained by or contributed to by the Loan
Parties and their Subsidiaries.  The Canadian Pension Plans are duly registered
under the ITA and all other applicable laws which require registration.  Each
Loan Party and each of their Subsidiaries are in material compliance with and
have performed all of their respective obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations).  All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws.  There have been no improper withdrawals or applications of the assets of
the Canadian Pension Plans or the Canadian Benefit Plans.  Except as set forth
on Schedule 3.10(b) and other than routine claims for benefits, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans.  There has been no partial termination of any Canadian
Pension Plan and, to any Loan Party’s knowledge, no facts or circumstances have
occurred or existed which could result in a partial termination of any Canadian
Pension Plans.

Section 3.11Disclosure.  None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that with respect to projected financial information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. As of the Effective Date, to the best
knowledge of the Borrowers, the information included in any Beneficial Ownership
Certification provided on or prior to the Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

Section 3.12Subsidiaries.  As of the date hereof, Schedule 3.12 is a complete
list of each of the Administrative Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation.

75

 

--------------------------------------------------------------------------------

Section 3.13Federal Regulations.  Neither the Administrative Borrower nor any of
its Subsidiaries is engaged or will engage in any activities, nor shall use any
portion of the proceeds of the Loans be used for any purpose, which in either
case violate or are inconsistent with (i) the provisions of Regulations U and X
of the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect, or (ii) the regulations or other requirements of any
Resolution Authority.

Section 3.14Anti-Corruption Laws and Sanctions.  Each Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and each Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of such Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrowers, any Subsidiary, any of their respective
directors or officers or to the knowledge of such Borrower or such Subsidiary
employees, or (b) to the knowledge of the Borrowers, any agent of the Borrowers
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.   No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable
Sanctions.  The foregoing representations in this Section 3.16 will not apply to
any party hereto to which Council Regulation (EC) 2271/96 (the “Blocking
Regulation”) applies, if and to the extent that such representations are or
would be unenforceable by or in respect of that party pursuant to, or would
otherwise result in a breach and/or violation of, (i) any provision of the
Blocking Regulation (or any law or regulation implementing the Blocking
Regulation in any member state of the European Union and the United Kingdom) or
(ii) any similar blocking or anti-boycott law in the United Kingdom following
its exit from the European Union.

Section 3.15EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

Section 3.16Plan Assets; Prohibited Transactions.  None of the Borrowers or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery
nor  performance of the transactions contemplated under this Agreement,
including the making of any Loan and the issuance of any Letter of Credit
hereunder, will give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code.

Article IV.
CONDITIONS

Section 4.1Effective Date.  The Existing Credit Agreement shall not be amended
and restated, and the obligations of the Lenders to make Loans and of each
Issuing Bank to issue Letters of Credit hereunder shall not become effective,
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of the Loan Documents signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of each Loan Document.

76

 

--------------------------------------------------------------------------------

(b)The Administrative Agent shall have received a written opinion (addressed to
the Agents and the Lenders and dated the Effective Date) of (i) Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel for the Administrative Borrower and each
other Loan Party, substantially in the form of Exhibit B-1, (ii) Dentons Canada
LLP, local counsel to the Canadian Borrowers, substantially in the form of
Exhibit B-2, and (iii) NautaDutilh New York P.C., local counsel to IDEXX Europe
B.V. and IDEXX Holding B.V. substantially in the form of Exhibit B-3, and, in
each case, covering such other matters relating to each Loan Party, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request.  The Administrative Borrower hereby requests such counsel to deliver
such opinion.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Administrative Borrower, confirming compliance with the
conditions set forth in paragraphs (f) and (h) of this Section 4.1 and
paragraphs (a) and (b) of Section 4.2.

(e)The Administrative Agent shall have received all fees and other amounts due
and payable pursuant to this Agreement on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Administrative Borrower
hereunder.

(f)The Administrative Agent shall have received evidence that all governmental
and third party approvals necessary or, in the discretion of the Administrative
Agent, advisable in connection with the financing contemplated hereby and the
continuing operations of the Administrative Borrower and its Subsidiaries shall
have been obtained and be in full force and effect.

(g)The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Administrative Borrower for the two
most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available and (ii) satisfactory unaudited interim
consolidated financial statements of the Administrative Borrower for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to the foregoing clause (i) as to which such financial
statements are available.

(h)Since December 31, 2019, there shall not have occurred any Material Adverse
Effect.

77

 

--------------------------------------------------------------------------------

(i)The Administrative Agent shall have received evidence satisfactory to it
that, substantially simultaneously with the funding of any Loans on the
Effective Date, all commitments under the Existing Credit Agreement (other than
those continuing as Commitments under this Agreement) shall terminate and the
applicable Borrower or Borrowers shall have repaid the principal of all
outstanding loans thereunder and paid all accrued interest, fees and other
amounts owing thereunder.  The Lenders that are Existing Lenders hereby waive
(i) any provision under the Existing Credit Agreement requiring advance written
notice in order to repay any “Loans” or terminate any “Commitments” under and as
defined in the Existing Credit Agreement, it being understood that such
“Commitments” (other than those continuing as Commitments under this Agreement)
shall automatically terminate on the Effective Date and (ii) any breakage fees
in respect of the repayment, on the Effective Date, of such outstanding “Loans”
under and as defined in the Existing Credit Agreement.

(j)The Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, (ii) such other
documents and instruments as are customary for transactions of this type or as
they may reasonably request, (iii) to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, any Lender that has requested, in a written
notice to the Administrative Borrower at least 10 days prior to the Effective
Date, a Beneficial Ownership Certification in relation to each Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (iii) shall be deemed to be satisfied).

(k)The Administrative Agent and its counsel shall have completed to their
satisfaction a due diligence investigation of the Borrowers and the Subsidiaries
in scope and determination satisfactory to the Administrative Agent in its sole
discretion.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

Section 4.2Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not any continuation or conversion of any
Borrowing), and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

78

 

--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Administrative Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

Section 4.3Initial Credit Event for each Additional Borrower.  The obligation of
each Lender to make Loans to any Borrower that becomes a Borrower after the
Effective Date is subject to the satisfaction of the following conditions:

(a)The Administrative Agent (or its counsel) shall have received such Borrower’s
Borrower Joinder Agreement duly executed by all parties thereto.

(b)The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization of the Transactions insofar as they relate to such Borrower
and any other legal matters relating to such Borrower, its Borrower Joinder
Agreement or such Transactions, including, with respect to any Borrower
organized under the laws of any jurisdiction outside of the United States, a
legal opinion from Borrower’s counsel in such jurisdiction, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(c)The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and Beneficial
Ownership Regulation.

Article V.
AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party covenants and agrees
with the Lenders that:

Section 5.1Financial Statements and Other Information.  The Administrative
Borrower will furnish to the Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Administrative
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Administrative Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

79

 

--------------------------------------------------------------------------------

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Administrative Borrower, its consolidated balance sheet
and related statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Administrative Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Administrative Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.7 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.4 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Administrative
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange or any applicable securities commission in Canada,
or distributed by the Administrative Borrower to its shareholders generally, as
the case may be; and

(e)promptly following any request therefor, (x) such other information regarding
the operations, business affairs and financial condition of the Administrative
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

Any delivery of the items required to be delivered by (i) clauses (a), (b), and
(d) of this Section by the Administrative Borrower shall be deemed to have been
delivered to the Administrative Agent and the Lenders upon the filing of such
items with the SEC or other applicable securities commission, provided that such
items are readily available for public viewing on EDGAR, or (ii) clause (c) of
this Section by the Administrative Borrower shall be deemed satisfied by
delivery to the Administrative Agent of such items for posting to Intralinks or
other such similar system (to the extent Intralinks or such other system has
been established, is functioning and is accessible to each Lender).

Section 5.2Notices of Material Events.  The Administrative Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a)the occurrence of any Default;

80

 

--------------------------------------------------------------------------------

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Administrative Borrower and its Subsidiaries with respect to
any Plan in an aggregate amount exceeding US$12,500,000; and

(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section (i) shall be in writing, (ii) shall
contain a heading or a reference line that reads “Notice under Section 5.2 of
Third Amended and Restated Credit Agreement dated as of April 14, 2020” and
(iii) shall be accompanied by a statement of a Responsible Officer of the
Administrative Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.3Existence; Conduct of Business.  The Administrative Borrower (a) will
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and, except to the extent that failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
preserve, renew and keep in full force and effect the rights, licenses, permits,
privileges and franchises material to the conduct of its business, and (b)
except to the extent that failure to do so could not reasonably be expected to
result in a Material Adverse Effect will cause each of its Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of the business of the
Administrative Borrower and its Subsidiaries, taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.3.

Section 5.4Payment of Obligations.  The Administrative Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be likely to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Administrative Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.5Maintenance of Properties; Insurance.  The Administrative Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of the business of the Administrative Borrower
and its Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, except in the case of
clause (a) herein, to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect;

81

 

--------------------------------------------------------------------------------

Section 5.6Books and Records; Inspection Rights.  The Administrative Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Administrative
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders,
upon at least 3 Business Days’ notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(and hereby authorizes the Administrative Agent and each Lender to contact its
independent accountants directly), all at such reasonable times during normal
business hours and as often as reasonably requested, provided that such visits
shall not occur more than once per calendar year unless an Event of Default has
occurred and is continuing.  Notwithstanding anything to the contrary contained
herein, (i) the Administrative Agent and the Lenders shall, in the ordinary
course, give the Administrative Borrower the opportunity, upon reasonable
advance notice, to participate in any discussions with the independent
accountants and officers of the Administrative Borrower and its Subsidiaries but
shall have the right in its reasonable determination to have such discussions
without such participation, and (ii) none of the Administrative Borrower nor any
of its Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (A) constitutes non-financial trade secrets or
non-financial proprietary information, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (C) is subject to
attorney-client or similar privilege.

Section 5.7Compliance with Laws.  The Administrative Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The
Administrative Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Administrative
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

Section 5.8Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for general corporate purposes of the Administrative Borrower
and its Subsidiaries, including stock repurchases, acquisitions and the
refinancing of other indebtedness (including any indebtedness and any other
amounts outstanding under the Existing Credit Agreement).  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  The Borrowers will not request any Borrowing
or Letter of Credit, and the Borrowers shall not use, and shall ensure that
their Subsidiaries and their or their Subsidiaries’ respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.  The foregoing clauses (B) and (C) of this

82

 

--------------------------------------------------------------------------------

Section 5.8 will not apply to any party hereto to which the Blocking Regulation
applies, if and to the extent that such representations are or would be
unenforceable by or in respect of that party pursuant to, or would otherwise
result in a breach and/or violation of, (i) any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union or the United Kingdom) or (ii) any similar
blocking or anti-boycott law in the United Kingdom following its exit from the
European Union.

Section 5.9Additional Subsidiaries.  In the event the Administrative Borrower
acquires or creates any Material US Subsidiaries or if any existing Subsidiary
becomes a Material US Subsidiary after the Effective Date, the Administrative
Borrower shall forthwith promptly (and in any event within 15 Business Days
after knowledge of such Subsidiary being a Material US Subsidiary) cause such
Subsidiary to become a Subsidiary Guarantor by execution and delivery of
documentation as the Administrative Agent may reasonably request in connection
therewith; provided that, at the reasonable discretion of the Administrative
Agent, no such Material US Subsidiary shall be required to become a Subsidiary
Guarantor to the extent that doing so would be reasonably likely to cause
material adverse tax consequences to the Administrative Borrower and its
Subsidiaries, and provided further that no such Subsidiary, that is a special
purpose entity to be used solely for the purpose of engaging in Permitted
Receivables Financings, will be required to become a Subsidiary Guarantor.

Article VI.
NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Loan Party covenants and agrees with the Lenders
that:

Section 6.1Indebtedness.  The Administrative Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)Indebtedness created hereunder;

(b)Indebtedness existing on the date hereof and up to the full commitment with
respect to such Indebtedness as set forth in Schedule 6.1 and any extensions,
renewals or replacements of any such Indebtedness to the extent the principal
amount thereof is not increased beyond the commitment amount set forth in
Schedule 6.1;

(c)Indebtedness of any Subsidiary to a Borrower or any other Subsidiary;

(d)Guarantees by any Subsidiary of Indebtedness of a Borrower or any other
Subsidiary;

83

 

--------------------------------------------------------------------------------

(e)Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed US$62,500,000 at any time outstanding;

(f)Cash Pooling Obligations (i) owing from any Subsidiary to another Subsidiary
or (ii) owing from any Subsidiary to any third party financial institution
providing the cash management services in an aggregate amount not exceeding the
aggregate amount of cash and cash equivalents securing such Cash Pooling
Obligations;

(g)Indebtedness of any Subsidiary as an account party in respect of issued and
undrawn (i) standby letters of credit in an amount not to exceed US$12,500,000,
and (ii) trade letters of credit; and

(h)additional Indebtedness of Subsidiaries in a principal amount not to exceed
10% of the Administrative Borrower’s consolidated assets as of the most recently
ended fiscal quarter for which financial statements are available.

Section 6.2Liens.  The Administrative Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)Permitted Encumbrances;

(b)any Lien on any property or asset of the Administrative Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.2; provided
that (i) such Lien shall not apply to any other property or asset of the
Administrative Borrower or any Subsidiary and (ii) to the extent such Lien is on
assets of a Subsidiary, such Lien shall secure only those obligations which it
secures on the date hereof, up to the full commitment amount of Indebtedness as
set forth on Schedule 6.1 or Schedule 6.2 and any extensions, renewals or
replacements of any such Indebtedness to the extent the principal amount thereof
is not increased beyond the commitment amount set forth on Schedule 6.1;

(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Administrative Borrower or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Administrative Borrower or any Subsidiary
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary (or any
refinancing or replacement of such obligation which does not increase the
principal amount of any such obligations), as the case may be;

84

 

--------------------------------------------------------------------------------

(d)Liens on fixed or capital assets acquired, constructed or improved by the
Administrative Borrower; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, (iii) such security interests shall
not apply to any other property or assets of the Administrative Borrower or any
Subsidiary, and (iv) the Indebtedness secured thereby, together with the
Indebtedness secured pursuant to Section 6.2(e), does not exceed US$125,000,000
in the aggregate;

(e)Liens on fixed or capital assets acquired, constructed or improved by any
Subsidiary; provided that (i) to the extent such Lien is on assets of a
Subsidiary, such security interests secure Indebtedness permitted by clause (e)
of Section 6.1, (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Administrative Borrower or any Subsidiary;

(f)Liens on any cash and cash equivalents securing Cash Pooling Obligations
permitted by Section 6.1(f)(ii);

(g)Liens securing Indebtedness permitted by clause (h) of Section 6.1;

(h)Liens against the assets of any Borrower that is an employer under a Canadian
Pension Plan, in respect of employee contributions withheld or remitted, until
such time as the contributions are due to be paid into the fund of a Canadian
Pension Plan pursuant to applicable law;

(i)any Lien arising under Article 24 or 26 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in The Netherlands pursuant to its general terms and conditions; and

(j)(i) Liens on receivables and related assets arising in connection with a
Permitted Receivables Financing, (ii) Liens created in connection with a
disposition pursuant to a Permitted Receivables Financing, and (iii) Liens on
shares of any special purpose entity in connection with a Permitted Receivables
Financings; provided, however, that any Indebtedness secured by Liens permitted
under this clause (j) together with all Indebtedness secured by Liens permitted
under clause (g) of this Section, without duplication, shall not exceed 10% of
the Administrative Borrower’s consolidated assets as of the most recently ended
fiscal quarter for which financial statements are available.

85

 

--------------------------------------------------------------------------------

Section 6.3Fundamental Changes.  Except as set forth in Schedule 6.3, the
Administrative Borrower will not, and will not permit any Subsidiary to, merge
into or amalgamate or consolidate with any other Person, or permit any other
Person to merge into or amalgamate or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any substantial part of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or divide, liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(a)any Subsidiary that is not a Borrower may merge with any Borrower in a
transaction in which a Borrower is the surviving corporation,

(b)any Subsidiary that is not a Borrower may merge with any Subsidiary that is
not a Borrower in a transaction in which the surviving entity is a Subsidiary;

(c)any Subsidiary may merge with any Person in a transaction in which the
surviving entity is a Subsidiary;

(d)any Borrower (other than the Administrative Borrower) may merge with any
Person in a transaction in which the surviving entity is a Borrower and the
Administrative Borrower may merge with any Person in a transaction in which the
surviving entity is the Administrative Borrower;

(e)the Administrative Borrower and any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to a Borrower or to another Subsidiary;

(f)any Subsidiary that is not a Borrower may liquidate or dissolve if the
Administrative Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders;

(g)the Administrative Borrower and any Subsidiary may sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions), assets
and properties so long as the net book value of all such dispositions from and
after the Effective Date, shall not, in the aggregate, exceed 25% of the
Administrative Borrower’s consolidated tangible assets as set forth on the
Administrative Borrower’s most recently delivered audited financial statements
delivered pursuant to Section 4.1(g) and Section 5.1; and

(h)any Person may merge with and into any Borrower (provided that the Borrower
shall be the continuing or surviving entity) or any of its direct or indirect
wholly-owned Subsidiaries (provided that the direct or indirect wholly-owned
Subsidiaries shall be the continuing or surviving entity) in an Acquisition.

86

 

--------------------------------------------------------------------------------

Section 6.4Investments, Loans, Advances, Guarantees and Acquisitions.  The
Administrative Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or amalgamation
with any Person that was not a wholly owned Subsidiary prior to such merger or
amalgamation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a)Permitted Investments;

(b)investments by the Administrative Borrower in its Subsidiaries (or Persons
that become Subsidiaries at the time of such investment);

(c)investments by Subsidiaries in other Subsidiaries (or Persons that become
Subsidiaries at the time of such investment);

(d)loans or advances made by a Borrower to any Subsidiary and made by any
Subsidiary to a Borrower or any other Subsidiary;

(e)Guarantees constituting Indebtedness not prohibited by Section 6.1;

(f)investments pursuant to Acquisitions;

(g)investments in non-Subsidiaries (not constituting an Acquisition); provided,
that all such investments after the date hereof shall not exceed, in the
aggregate, an amount equal to 20% of the Administrative Borrower’s consolidated
assets for the most recently ended fiscal quarter for which financial statements
are available prior to such investment;

(h)investments in and obligations under Swap Agreements that are not for
speculative purposes; and

(i)investments, loans, advances, guarantees and acquisitions disclosed in
Schedule 6.4.

Section 6.5Transactions with Affiliates.  The Administrative Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Administrative Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Administrative Borrower and
its wholly owned Subsidiaries not involving any other Affiliate, (c)
transactions otherwise expressly permitted by this Article VI, (d) all
transactions among or between the Administrative Borrower and/or one or more
Subsidiaries are permitted if done in connection with a Permitted Receivables
Financing, and (e) other transactions involving aggregate payments or other
market value in an amount not to exceed US$25,000,000.

87

 

--------------------------------------------------------------------------------

Section 6.6Restrictive Agreements  The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Administrative
Borrower or any Subsidiary to create, incur or permit to exist any Lien securing
the Obligations upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Administrative
Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Administrative Borrower or any other Subsidiary; provided that (i) the foregoing
clauses (a) and (b) shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing clauses (a) and (b) shall not apply
to restrictions and conditions (x) existing on the date hereof identified on
Schedule 6.6 (but shall apply to any extension, renewal, amendment or
modification, in each case, expanding the scope of, any such restriction or
condition) or (y) pursuant to the provisions governing Indebtedness permitted
pursuant to clause (f) or (h) of Section 6.1, so long as such restrictions are
not more restrictive than any restriction in this Agreement, (iii) the foregoing
clauses (a) and (b) shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) the foregoing clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness; (v)
the foregoing clause (a) shall not apply to customary provisions in leases,
licenses and other contracts restricting the assignment thereof or the subject
matter thereof; (vi) the foregoing clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to any unsecured private placement
Indebtedness of the Administrative Borrower or any Subsidiary to the extent that
such agreement requires that the holders of such Indebtedness obtain at least
pari passu benefit of any Lien granted to other senior unsecured creditors and
(vii) the foregoing clauses (a) and (b) shall not apply to restrictions or
conditions imposed on the Administrative Borrower and its Subsidiaries in
connection with or in furtherance of any Permitted Receivables Financings.

Section 6.7Financial Covenants.  (a)  The Administrative Borrower will not
permit the Consolidated Leverage Ratio as of the last day of any Reference
Period to be greater than 3.50:1.00.

(b)For purposes of determining the Consolidated Leverage Ratio for any Reference
Period, there shall be (i) included, at the Administrative Borrower’s
discretion, in Consolidated EBITDA all Consolidated EBITDA attributable to any
Person or business acquired by (and thereafter owned by) the Administrative
Borrower or any Subsidiary of the Administrative Borrower during such period as
if such Person or business had been acquired on the day before the first day of
such period and (ii) excluded from such Consolidated EBITDA all Consolidated
EBITDA attributable to any Person or business disposed of by the Administrative
Borrower or any Subsidiary of the Administrative Borrower during such period as
if such Person or business were disposed of on the first day of such
period.  For purposes hereof, the Consolidated EBITDA attributable to any such
acquired or disposed Person or business prior to the date of acquisition or
disposition thereof shall be determined in a manner consistent with the method
for determining Consolidated EBITDA hereunder.

88

 

--------------------------------------------------------------------------------

Section 6.8Sanctions Laws and Regulations.  (a)  The Administrative Borrower
will not, and will not permit any of its Subsidiaries to, directly, or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Person, (i) to fund any activities or business of
or with any Sanctioned Person, or in any country or territory, that at the time
of such funding is the subject of any Sanctions, or (ii) in any other manner
that would result in a violation of any Sanctions by any party to any Loan
Document.

(b)None of the funds or assets of any Borrower that are used to pay any amount
due pursuant to any Loan Document shall constitute funds obtained from
transactions with or relating to Sanctioned Persons that would result in a
violation of any Sanctions by any party to any Loan Document.

Article VII.
EVENTS OF DEFAULT

Section 7.1Events of Default.  Each of the Following shall constitute an “Event
of Default” (each, an “Event of Default”):

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Administrative Borrower or any Subsidiary in or in connection with this
Agreement, any other Loan Document, or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, any Loan Document, or any amendment or modification thereof
or waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made;

(d)any Borrower or any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, 5.3 (with respect to any
Borrower’s existence) or 5.8 or in Article VI;

(e)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to any Borrower (which notice will be given at the request
of any Lender);

89

 

--------------------------------------------------------------------------------

(f)any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, beyond any
applicable grace or cure period;

(g)any event or condition occurs (and continues beyond any applicable grace or
cure period) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, (ii) any requirement to deliver cash, shares of common stock
of the Administrative Borrower or a combination of cash and shares of common
stock of the Administrative Borrower to the holders of Convertible Indebtedness
upon conversion thereof (other than any right to so convert such Indebtedness
that is triggered by an event of default, a change of control or a similar
event, however denominated), or (iii) any right of any holder of Convertible
Indebtedness to require the repurchase, repayment or redemption of such
Convertible Indebtedness on a predetermined date provided in the documentation
for such Convertible Indebtedness (other than any right to so require the
repurchase, repayment or redemption of such Convertible Indebtedness that is
triggered by an event of default, a change of control or a similar event,
however denominated) or, for the avoidance of doubt, any offer to repurchase,
repay or redeem Convertible Indebtedness on such date or the delivery of a
notice with respect thereto;

(h)an involuntary case, action or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, interim receiver, receiver
manager, trustee, custodian, sequestrator, conservator or similar official for
the Borrowers or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such case, action, proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)any Borrower or any Material Subsidiary shall (i) voluntarily commence any
case, action or proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, interim
receiver, receiver manager, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such case, action or
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

90

 

--------------------------------------------------------------------------------

(j)any Borrower or any Material Subsidiary shall admit in writing its inability
to pay its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of US$25,000,000 shall be rendered against any Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of any Borrower or any Subsidiary to enforce any such judgment
that is not promptly stayed;

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower and its Subsidiaries with respect to any Plan, in an
aggregate amount exceeding US$12,500,000 from and after the Effective Date;

(m)a Change in Control shall occur; or

(n)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any Loan Document; or any Loan
Party shall deny that it has any or further liability or obligation under any
Loan Document, or shall purport to revoke, terminate or rescind any Loan
Document.

Section 7.2Events of Default.  If an Event of Default occurs (other than an
event with respect to any Borrower described in Sections 7.1(h) or 7.1(i)), and
at any time thereafter during the continuance of such Event of Default, the
Administrative Agent may with the consent of the Required Lenders, and shall at
the request of the Required Lenders, by notice to the Administrative Borrower,
take any or all of the following actions, at the same or different times:

(a)terminate the Commitments, (including the Swingline Commitments and the
Letter of Credit Commitments), and thereupon the Commitments shall terminate
immediately,

(b)declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of each Borrower accrued hereunder
and under any other Loan Document, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers, and

(c)require cash collateral for the LC Exposure in accordance with Section 2.5(j)
hereof; and

91

 

--------------------------------------------------------------------------------

(d)exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents and Applicable Law.

If an Event of Default described in Sections 7.1(h) or 7.1(i) occurs with
respect to any Borrower, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Borrower accrued hereunder and under
any other Loan Document including any break funding payment or prepayment
premium, shall automatically become due and payable to a cash collateral
account, and the obligation of the Borrowers to cash collateralize the LC
Exposure as provided in clause (c) above shall automatically become effective,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

Section 7.3Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Administrative
Borrower or the Required Lenders:

(a)all payments received on account of the Obligations shall, subject to
Section 2.23, be applied by the Administrative Agent as follows:

(i)first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.3 and amounts pursuant to Section
2.11 payable to the Administrative Agent in its capacity as such);

(ii)second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 10.3) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

(iii)third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;

(iv)fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrowers pursuant to Section 2.5 or 2.23, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (iv)

92

 

--------------------------------------------------------------------------------

payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.5 or 2.23, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 7.3;

(v)fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(vi)finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law; and

(b)if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

 

Article VIII.
THE AGENTS

Section 8.1Authorization and Action.  (a)  Each Lender and each Issuing Bank
hereby irrevocably appoints each entity named as an Agent in the heading of this
Agreement and its successors and assigns to serve as an agent under the Loan
Documents and each Lender and each Issuing Bank authorizes such Agent to take
such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to such Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender and each Issuing Bank hereby
authorizes each Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the respective Agent is a party, and
to exercise all rights, powers and remedies that such Agent may have under such
Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, pursuant to the
terms in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender and each Issuing Bank; provided,
however, that the no Agent shall be required to take any action that (i) such
Agent in good faith believes exposes it to liability unless such Agent receive
an indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is

93

 

--------------------------------------------------------------------------------

contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that any Agent may seek clarification or direction from the
Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers, any Subsidiary or any Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as Agent
or any of their respective Affiliates in any capacity. Nothing in this Agreement
shall require any Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, each Agent is acting solely on behalf of the Lenders and the Issuing
Banks (except in limited circumstances expressly provided for herein relating to
the maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i)No Agent assumes and shall not be deemed to have assumed any obligation or
duty or any other relationship as the agent, fiduciary or trustee of or for any
Lender, Issuing Bank or holder of any other obligation other than as expressly
set forth herein and in the other Loan Documents, regardless of whether a
Default or an Event of Default has occurred and is continuing (and it is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to any Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against any Agent based on an
alleged breach of fiduciary duty by any Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii)nothing in this Agreement or any Loan Document shall require any Agent to
account to any Lender for any sum or the profit element of any sum received by
any Agent for its own account;

94

 

--------------------------------------------------------------------------------

(d)Each Agent may perform any of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any of
their respective duties and exercise their respective rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of any Agent and
any such sub-agent, and shall apply to their respective activities pursuant to
this Agreement. No Agent shall be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agent.

(e)None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder. No Arranger shall have no duties,
responsibilities or obligations to, and no authority to act for, any other party
to this Agreement by virtue of its status as Arranger hereunder.  

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Loan or any reimbursement obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any  Agent shall have made any demand on any  Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and any Agent (including any claim under Sections 2.11, 2.12, 2.14, 2.16
and 10.3) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to any Agent and, in the
event that any Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to any Agent any amount due to it, in
its capacity as Agent, under the Loan Documents (including under Section 10.3).
Nothing contained herein shall be deemed to authorize the Agents to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank or to authorize the
Agents to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

95

 

--------------------------------------------------------------------------------

(g)The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and, except solely to the extent of the
Borrowers’ right to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Credit Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Guarantees of the Obligations
provided under the Loan Documents, to have agreed to the provisions of this
Article.

Section 8.2Agents’ Reliance, Indemnification, Etc.  (a)  Neither the Agents nor
any of their respective Related Parties shall be (i) liable to any Lender for
any action taken or omitted to be taken by such party, any Agent or any of its
Related Parties under or in connection with this Agreement or the other Loan
Documents (x) with the consent of or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agents shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or (y) in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and non-appealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by any Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b)Each Agent shall be deemed not to have knowledge of any (i) notice of any of
the events or circumstances set forth or described in Section 5.2 unless and
until written notice thereof stating that it is a “notice under Section 5.2” in
respect of this Agreement and identifying the specific clause under said Section
is given to the Administrative Agent by the Administrative Borrower, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by the Administrative Borrower, a
Lender or an Issuing Bank.  Further, no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items (which on their face purport to be such
items) expressly required to be delivered to the Agents or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agents. Notwithstanding anything herein to the
contrary, the Agents shall not be liable for, or be responsible for any claim,
liability, loss, cost or expense suffered by the Borrowers, any Subsidiary, any
Lender or any Issuing Bank as a result of, any determination of the Revolving
Credit Exposure, any of the component amounts thereof or any portion thereof
attributable to each Lender or Issuing Bank, or any Exchange Rate or US Dollar
Equivalent.

96

 

--------------------------------------------------------------------------------

(c)Without limiting the foregoing, the Agents (i) may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 10.4, (ii) may rely on the Register to the extent set
forth in Section 10.4(b), (iii) may consult with legal counsel (including
counsel to the Borrowers), independent public accountants and other experts
selected by it, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Agents shall have
received notice to the contrary from such Lender or Issuing Bank sufficiently in
advance of the making of such Loan or the issuance of such Letter of Credit and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
request, certificate, consent, statement, instrument, document or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof).

Section 8.3Posting of Communications.  (a)  Each Borrower agrees that any Agent
may, but shall not be obligated to, make any Communications available to the
Lenders and the Issuing Banks by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agents from time to time (including, as of the Effective
Date, a user ID/password authorization system) and the Approved Electronic
Platform is secured through a per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders, each of the Issuing Banks and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that no Agent is responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Banks and each Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE

97

 

--------------------------------------------------------------------------------

COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL ANY AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR ANY AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

 

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Agents in writing (which could be in
the form of electronic communication) from time to time of such Lender’s or
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address.

(e)Each of the Lenders, each of the Issuing Banks and each Borrower agrees that
the Agents may, but (except as may be required by applicable law) shall not be
obligated to, store the Communications on the Approved Electronic Platform in
accordance with the Agents’ generally applicable document retention procedures
and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

Section 8.4The Administrative Agent Individually.  With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as an Agent shall have and may exercise
the same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include such Agent in its individual capacity as a Lender,
Issuing Bank or as one of the Required Lenders, as applicable. The Person
serving as an Agent and its Affiliates may accept deposits

98

 

--------------------------------------------------------------------------------

from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of banking, trust
or other business with, the Administrative Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as an Agent
and without any duty to account therefor to the Lenders or the Issuing Banks.

Section 8.5Successor Agent.  (a)  Each  Agent may resign at any time by giving
30 days’ prior written notice thereof to the Lenders, the Issuing Banks and the
Administrative Borrower, whether or not a successor Agent has been appointed.
Upon any such resignation, the Required Lenders (in the case of a resignation by
the Administrative Agent) or the Administrative Agent (in the case of a
resignation by any other Agent) shall have the right, in consultation with the
Administrative Borrower, to appoint a successor Agent. If no successor Agent
shall have been so appointed, and shall have accepted such appointment, within
30 days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent, which shall be a bank with an office in New York, New York or
an Affiliate of any such bank. In either case, such appointment shall be subject
to the prior written approval of the Administrative Borrower (which approval may
not be unreasonably withheld and shall not be required while an Event of Default
has occurred and is continuing). Upon the acceptance of any appointment as Agent
by a successor Agent, such successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent. Upon
the acceptance of appointment as Agent by a successor Agent, the retiring Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. Prior to any retiring Agent’s resignation hereunder as
Agent, the retiring Agent shall take such action as may be reasonably necessary
to assign to the successor Agent its rights as Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Administrative Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents; and (ii) the Required Lenders shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent; provided that (A) all payments required to be made hereunder or
under any other Loan Document to such Agent for the account of any Person other
than such Agent shall be made directly to such Person and (B) all notices and
other communications required or contemplated to be given or made to such Agent
shall directly be given or made to each Lender and each Issuing Bank. Following
the effectiveness of such Agent’s resignation from its capacity as such, the
provisions of this Article and Section 10.3, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
such Agent.

99

 

--------------------------------------------------------------------------------

Section 8.6Acknowledgements of Lenders and Issuing Banks.  (a)  Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon any Agent, any Arranger, any Syndication Agent, any
Co-Documentation Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent, any Arranger, any Syndication Agent, any Co-Documentation Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Agents or the Lenders on the Effective Date.

Section 8.7Certain ERISA Matters.  (a)  Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, each Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Administrative Borrower or any other Loan Party,
that at least one of the following is and will be true:

 

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)(ii) the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

100

 

--------------------------------------------------------------------------------

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agents, in their sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Administrative Borrower or any other Loan
Party, that none of the Agents, or any Arranger, any Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Agents under this Agreement, any
Loan Document or any documents related to hereto or thereto).

Section 8.8No Fiduciary Capacity.  Each Agent, each Arranger, each Syndication
Agent and each Co-Documentation Agent hereby informs the Lenders that each such
Person is not undertaking to provide investment advice or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or

101

 

--------------------------------------------------------------------------------

holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder.  Each Lender shall, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Administrative
Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

Article IX.
GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Administrative Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers.  The Administrative
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Administrative Borrower waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Administrative Borrower hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (b) any extension or renewal of
any of the Obligations, (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Administrative Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Administrative Borrower to subrogation.

The Administrative Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of any Borrower or any other Person.

102

 

--------------------------------------------------------------------------------

The obligations of the Administrative Borrower hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full of all the Obligations owed by the
Administrative Borrower to the Agents, the Issuing Banks and the Lenders), and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise (other than for the indefeasible payment
in full of all the Obligations owed by the Administrative Borrower to the
Agents, the Issuing Banks and the Lenders).

The Administrative Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Administrative
Borrower by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Administrative
Borrower hereby promises to and will, upon receipt of written demand by any
Agent or Lender, forthwith pay, or cause to be paid, to the Applicable Agent or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon.  The
Administrative Borrower further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Administrative Borrower shall make payment of
such Obligation in US Dollars (based upon the applicable Exchange Rate in effect
on the date of payment) and/or in New York, and shall indemnify each Agent and
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

The Administrative Borrower  guarantees that the Obligations of the other
Borrowers shall be paid strictly in accordance with the terms of the
Facilities.  The liability of the Administrative Borrower  under this Article IX
is absolute and unconditional irrespective of: (a) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Facility Documents or Liabilities, or any other amendment or waiver of or any
consent to departure from any of the terms of any Facility Document or
Liability, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, any
other guaranty or support document, or any exchange, release or non-perfection
of any collateral, for all or any of the Facility Documents or Liabilities; (c)
any present or future law, regulation or order of any jurisdiction (whether of
right or in fact) or of any agency thereof purporting to reduce, amend,
restructure or otherwise affect any term of any Facility Document or Liability;
(d) without being limited by the foregoing, any lack of validity or
enforceability of any Facility Document or Liability; and (e) any other setoff,
defense or counterclaim whatsoever (in any case, whether based on contract, tort
or any other theory) with respect to the Facility Documents or the transactions
contemplated thereby which might constitute a legal or equitable defense
available to, or discharge of, the Borrowers.

103

 

--------------------------------------------------------------------------------

Upon payment by the Administrative Borrower of any sums as provided above, all
rights of the Administrative Borrower against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Borrower to the Agents, the Issuing
Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Administrative Borrower
hereunder except the full performance and payment of the Obligations.

Article X.
MISCELLANEOUS

Section 10.1Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)if to the Administrative Borrower, to it at One IDEXX Drive, Westbrook, Maine
04092, Attention of Chief Financial Officer (Telecopy No.  (207) 556-4347); with
a copy to Office of General Counsel.

(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Servicing Team – Wholesale Lending Services, 10 South Dearborn St, Floor
L2, Chicago, IL 60603, Attention:  Michael Stevens, (Telecopy No.  (844)
490-5663); with a copy to Goulston & Storrs, 885 Third Avenue, 18th Floor, New
York, New York 10022, Attention of Philip Herman (Telecopy No.  (212) 878-6911);

(iii)if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Attention:  Loan and
Agency Servicing Team, 10 South Dearborn St. Floor  L2, Chicago, IL 60603-2003,
Attention:  Chicago LC Agency Activity Team  (Telecopy No.  (888) 292-9533);

(iv)if to the Toronto Agent, to JPMorgan Chase Bank, N.A., Toronto Branch, 10
South Dearborn, L2, Chicago, IL 60603, Attention of Jessica Gallegos (Telecopy
No.  (844) 235-1788), with a copy to the Administrative Agent as provided under
clause (ii) above;

(v)if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, L2 floor, Chicago, IL 60603, Attention of
Michael Stevens (Telecopy No.  (844) 490-5663); and

(vi)if to any other Lender, or any Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

104

 

--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Each Agent or the
Administrative Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 10.2Waivers; Amendments.  (a)  No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Agents,
the Issuing Bank and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

105

 

--------------------------------------------------------------------------------

(b)Subject to Section 2.13(c) and (d) and  Section 10.2(c) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the
Administrative Borrower and the Required Lenders or by the Administrative
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.8(c) or Section
2.17(b) or (c) in a manner that would alter the ratable reduction of Commitments
or the pro rata sharing of payments required thereby without the written consent
of each Lender, (v) change the payment waterfall provisions of Section 2.23(b)
or 7.3 or any provisions of Article IX without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders”, “Alternative Currency” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder without the written consent of each Lender, (vii) except as otherwise
expressly permitted in any Loan Document (including Section 2.21 hereof),
release any Borrower from its obligations under any Loan Document without the
written consent of each Lender, or (viii) except as otherwise expressly
permitted in any Loan Document (including Section 10.15 hereof), release all or
substantially all of the Subsidiary Guarantors from their respective obligations
under the Subsidiary Guarantee Agreement or limit their liability in respect
thereof or their obligation to become a party thereto, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent, the Issuing Bank
or the Swingline Lender hereunder without the prior written consent of such
Agent, the Issuing Bank or the Swingline Lender, as the case may be; and
provided further that no such agreement shall amend or modify the provisions of
Section 2.5 without the prior written consent of the Administrative Agent and
the Issuing Banks.

(c)If the Administrative Agent and the Administrative Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Administrative Borrower shall be permitted to
amend, modify or supplement such provision in a manner that is not adverse to
the Lenders to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

Section 10.3Expenses; Indemnity; Damage Waiver.  (a) The Administrative Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
one primary counsel for the Agents and one local counsel in each relevant
jurisdiction material to the interests of the Agents and Lenders taken as a
whole, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not

106

 

--------------------------------------------------------------------------------

the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Agents, each Issuing Bank or any Lender, including the fees, charges and
disbursements of one primary counsel for the Agents, each Issuing Bank or any
Lender and one local counsel in each relevant jurisdiction material to the
interests of the Agents and Lenders taken as a whole, in connection with the
enforcement or protection of its rights after a Default in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder after
a Default, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)The Administrative Borrower shall indemnify the Agents, each Issuing Bank,
each Arranger, each Syndication Agent, each Documentation Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of one primary counsel for any Indemnitee and
one local counsel in each relevant jurisdiction material to the interests of the
Indemnitees taken as a whole, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Administrative Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Administrative Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by a Borrower or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto and regardless of whether commenced by any
Borrower or any Related Party of any Borrower or by a third party; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence, bad faith breach of contract or willful
misconduct of such Indemnitee or (y) result from claims by one Lender against
another Lender which do not involve an act or omission of any Borrower or any
Related Party of any Borrower (excluding claims against any Indemnitee in its
capacity or fulfilling its role as an Agent or an Issuing Bank hereunder).  This
Section 10.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

107

 

--------------------------------------------------------------------------------

(c)Each Lender severally agrees to pay any amount required to be paid by the
Administrative Borrower under paragraph (a) or (b) of this Section 10.3 to each
Agent, each Issuing Bank and each Swingline Lender, and each Related Party of
any of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Administrative Borrower and without limiting the obligation of
the Administrative Borrower to do so), ratably according to their respective
Applicable Percentage in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Applicable Percentage immediately prior to
such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d)To the extent permitted by applicable law (i) no Borrower shall assert, and
the Borrowers hereby waive, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d)(ii) shall relieve any Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4Successors and Assigns.  (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Loan
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted

108

 

--------------------------------------------------------------------------------

hereby (including any Affiliate of an Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A)the Administrative Borrower; provided that the Administrative Borrower shall
be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided further, that no consent
of the Administrative Borrower shall be required if (I) the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund, and in each case (x)
agrees to maintain any Loans to the Canadian Borrowers at its Canadian Lending
Office until any Event of Default occurs and (y) demonstrates to the reasonable
satisfaction of the Administrative Borrower that it can lend funds denominated
in Alternative Currencies without additional cost to the Borrowers, or (II) an
Event of Default has occurred and is continuing;

(B)the Administrative Agent;

(C)the Swingline Lender; and

(D)each Issuing Bank.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Administrative Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Administrative
Borrower shall be required if an Event of Default has occurred and is
continuing;

109

 

--------------------------------------------------------------------------------

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, a binding agreement enforceable by the Administrative Borrower
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of US$3,500;

(D)the assignee shall deliver to the Administrative Agent, withholding agent
and/or applicable Borrower, as applicable, any documentation required by Section
2.16(f);

(E)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate- level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(F)other than assignments to an existing Lender, assignments to Lenders that
will acquire a position of the Obligations of a Dutch Borrower shall only be
permitted if the person to whom a position of the Obligations is assigned is a
Qualifying Lender at all times.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16, 2.19 and 10.3).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

110

 

--------------------------------------------------------------------------------

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Administrative Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Administrative Borrower, the Administrative Agent, any Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Administrative Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of a duly completed (x) Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, a
binding agreement enforceable by the Administrative Borrower incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (ii)(C) of this paragraph
(b) and any written consent to such assignment required by clause (i) of this
paragraph (b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.4(c),
2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)Any Lender may, without the consent of the Administrative Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Assignee, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Administrative Borrower, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the

111

 

--------------------------------------------------------------------------------

consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.2(b) that affects such
Participant.  The Administrative Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15, 2.16 and 2.19 (subject to the
requirements and limitations therein, including the requirements under Section
2.16(f) (it being understood that the documentation required under Section
2.16(f) shall be delivered to the participating Lender and the Administrative
Borrower)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
(i) such Participant agrees to be subject to the provisions of Section 2.17 and
Section 2.18 as if it were an assignee under paragraph (b) of this Section, (ii)
such Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.16 or 2.19, with respect to any participation, than its
participating Lender would have been entitled to receive, including, for the
avoidance of doubt, any payment that the participating Lender would have been
entitled to receive as a result of a Change in Law that occurs after the
Participant acquires the applicable participation, and (iii) the Administrative
Borrower has been notified of such participation and all relevant details with
respect thereto.  Each Lender that sells a participation agrees, at the
Administrative Borrower’s request and expense, to use reasonable efforts to
cooperate with the Administrative Borrower to effectuate the provisions of
Section 2.18(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.8 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

112

 

--------------------------------------------------------------------------------

(e)On one or more occasions, one or more Additional Lenders may be admitted as
Lenders party to this Agreement in connection with an increase of the total
Commitment pursuant to Section 2.22, subject to (i) execution and delivery by
any such Additional Lender to the Administrative Agent, for recording in the
Register, of an Instrument of Adherence substantially in the form of Exhibit G
hereto (an “Instrument of Adherence”), (ii) acceptance of such Instrument of
Adherence by each of the Administrative Agent and the Administrative Borrower by
their respective executions thereof, and (iii) the completion of an
Administrative Questionnaire by such Additional Lender promptly delivered to the
Administrative Agent.  Upon the satisfaction of the foregoing conditions, from
and after the effective date specified in each such Instrument of Adherence, the
Additional Lender shall be a Lender party hereto and have the rights and
obligations of a Lender hereunder.

Section 10.5Survival.  All covenants, agreements, representations and warranties
made by the Borrowers and the Loan Parties herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement and the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit (regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder), and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12(h), 2.14, 2.15, 2.16, 2.19 and 10.3 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

Section 10.6Counterparts; Integration; Effectiveness; Electronic
Execution.  (a)  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to (i) fees payable to the Agents or any Issuing
Bank and (ii) the reductions of the Letter of Credit Commitment of any Issuing
Bank constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

113

 

--------------------------------------------------------------------------------

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Agents to
accept electronic signatures in any form or format without its prior written
consent.  Without limiting the generality of the foregoing, the Borrowers hereby
(i) agree that, for all purposes, including without limitation, in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Agents, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Documents (in each case, including
with respect to any signature pages thereto)  shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.

Section 10.7Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.8Right of Setoff.   Subject to the provisions of Section 10.18
hereof, if an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing, by such
Lender, such Issuing Bank or any such Affiliate, to or for the credit or the
account of any Borrower against any and all of the obligations of any Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender,  or such Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of any Borrower may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or such Issuing Bank different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agents, the Issuing Banks, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Subject to the
provisions of Section 10.18 hereof, the rights of each Lender, each Issuing Bank
and each of its Affiliates

114

 

--------------------------------------------------------------------------------

under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may  have.  Each Lender and Issuing Bank agrees to notify the
Administrative Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application. Notwithstanding anything to
the contrary contained herein, the Administrative Agent and each Lender hereby
waive and release any lien arising under Article 24 of the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) (but not its right of setoff)
with respect to the accounts of any Loan Party, but only to the extent that such
lien would otherwise secure the obligations of such Loan Party hereunder.

Section 10.9Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement and the other Loan Documents shall be construed in
accordance with and governed by the law of the State of New York.

(b)Each of the Lenders and the Agents hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Agents by any Credit Party relating to
this Agreement, any other Loan Document or the consummation or administration of
the transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York.

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or in any other Loan Document
shall affect any right that any Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers, any other Loan Party or its properties in the courts of
any jurisdiction.

(d)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

115

 

--------------------------------------------------------------------------------

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.1.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12Confidentiality.  (a)  Each of the Agents, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or under any other Loan Document, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Administrative Borrower and its
obligations, (g) with the consent of the Administrative Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to any Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Administrative Borrower.  For the purposes of this Section, “Information” means
all information received from the Administrative Borrower relating to the
Administrative Borrower or its business, other than any such information that is
available to any Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Administrative Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be

116

 

--------------------------------------------------------------------------------

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Each of the Agents, Issuing Bank, and the Lenders agrees to use
reasonable commercial efforts (if it may legally do so) to provide prior notice
of any disclosure of Information pursuant to clauses (b) or (c) above.

(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE ADMINISTRATIVE BORROWER AND ITS RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE
SECURITIES LAWS.

(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE ADMINISTRATIVE BORROWER OR THE AGENTS PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE ADMINISTRATIVE BORROWER, THE
OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE ADMINISTRATIVE BORROWER
AND EACH AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A
CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.13Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

117

 

--------------------------------------------------------------------------------

Section 10.14Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Administrative Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss.  The obligations of each
party hereto contained in this Section 10.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

Section 10.15Releases of Guarantees.  (a)  In the event of a disposition of all
the Equity Interests in a Subsidiary Guarantor to a Person other than the
Administrative Borrower or an Affiliate of the Administrative Borrower in a
transaction not prohibited by any covenant contained in this Agreement, the
Administrative Agent is hereby directed and authorized to take such action and
to execute such documents as the Administrative Borrower may reasonably request,
at the Administrative Borrower’s sole expense, to evidence or effect the release
of the Guarantee by such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement.

(b)Without limiting the provisions of Section 10.5, the Administrative Borrower
shall reimburse the Administrative Agent for all costs and expenses, including
attorney’s fees and disbursements, incurred by it in connection with any action
contemplated by this Section 10.15.

Section 10.16USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies each of the
Loan Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

Section 10.17No Fiduciary Duty, etc.  (a)  Each Loan Party acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Loan Parties with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, such
Loan Party or any

118

 

--------------------------------------------------------------------------------

other person.  The Loan Parties agree that it will not assert any claim against
any Credit Party based on an alleged breach of fiduciary duty by such Credit
Party in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Loan Party acknowledges and agrees that no Credit
Party is advising such Loan Party as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Loan Party shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and the Credit Parties shall
have no responsibility or liability to such Loan Party with respect thereto.

(b)Each Loan Party further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Loan Parties and other companies with which the Loan
parties may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

(c)In addition, each Loan Party acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Loan Parties may
have conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Loan Parties by virtue of the transactions contemplated by the Loan Documents or
its other relationships with the Loan Parties in connection with the performance
by such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Loan Party also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to such Loan
Party, confidential information obtained from other companies.

Section 10.18Liability for Obligations.  Notwithstanding anything to the
contrary contained in this Agreement or in the other Loan Documents to the
contrary, the parties agree that: (a) the Foreign Subsidiaries shall not be
liable for any obligation of the Administrative Borrower or any US Subsidiary
Borrower arising under or with respect to any of the Loan Documents; (b) each
Foreign Borrower shall be severally liable only for the obligations of such
Foreign Borrower; and (c) no Agent or Lender, or any Affiliate thereof, may
set-off or apply any deposits of a Foreign Subsidiary or any other obligations
at the time owing to or for the credit of the account of any Foreign Subsidiary
by such Agent, Lender of Affiliate thereof, against any or all of the
obligations of the Administrative Borrower or any US Subsidiary Borrower.

119

 

--------------------------------------------------------------------------------

Section 10.19Representation of Dutch Borrower.  If a Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement or any other Loan Document, it is hereby expressly acknowledged
and accepted by the other parties to this Agreement or any other Loan Document
that the existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his authority shall be governed by
the laws of the Netherlands.

Section 10.20Canadian Anti-Money Laundering Legislation.  (a)  The Loan Parties
acknowledge that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Credit Parties may be required to obtain, verify and record
information regarding the Loan Parties, their directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of the
Loan Parties, and the transactions contemplated hereby.  The Loan Parties shall
promptly provide all such information in their possession, including supporting
documentation and other evidence, as may be reasonably requested by any Credit
Parties, or any prospective assignee or participant of a Credit Party, in order
to comply with any applicable AML Legislation, whether now or hereafter in
existence.

(b)If the Administrative Agent has ascertained the identity of any Loan Party or
any authorized signatories of any Loan Party for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i)shall be deemed to have done so as an agent for each Credit Party, and this
Agreement shall constitute a “written agreement” in such regard between the
Administrative Agent and each other Credit Party within the meaning of the
applicable AML Legislation; and

(ii)shall provide to each Credit Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Credit Parties agrees that the Administrative Agent has no
obligation to ascertain the identity of any Loan Party or any authorized
signatories of any Loan Party on behalf of any Credit Party, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

Section 10.21Existing Credit Agreement Amended and Restated.  On the Effective
Date, (a) this Agreement shall amend and restate the Existing Credit Agreement
in its entirety but, for the avoidance of doubt, shall not constitute a
novation, discharge, rescission, extinguishment or substitution of the parties’
rights and obligations thereunder, (b) the respective “Commitments” thereunder
(and as defined therein) shall automatically continue as “Commitments” herein,
(c) the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreement shall be evidenced by this Agreement and the other Loan
Documents, and (d) the “Revolving Loans” under (and as defined in) the Existing
Credit Agreement shall remain outstanding and be

120

 

--------------------------------------------------------------------------------

continued as, and converted to, Revolving Loans hereunder (and in the case of
Revolving Loans that are Eurocurrency Loans, with the same Interest Periods or
the remaining portions of such Interest Periods, as applicable, established
therefor under the Existing Credit Agreement), and shall bear interest and be
subject to such other fees as set forth in this Agreement.  In connection with
the foregoing, (x) all such Loans and all participations in Letters of Credit
and LC Exposure that are continued hereunder shall immediately upon the
effectiveness of this Agreement, to the extent necessary to ensure the Lenders
hold such Loans and participations ratably, be reallocated among the Lenders in
accordance with their respective Applicable Percentages, as evidenced on
Schedule 2.1, (y) each applicable Lender to whom Loans are so reallocated shall
make full cash settlement on the Effective Date, through the Administrative
Agent, as the Administrative Agent may direct with respect to such reallocation,
in the aggregate amount of the Loans so reallocated to each such Lender, and (z)
each applicable Lender hereby waives any breakage fees in respect of such
reallocation of Eurocurrency Loans on the Effective Date.  All interest and fees
and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement to the Effective Date shall be calculated as of the Effective
Date (pro-rated in the case of any fractional periods), and shall be paid on the
Effective Date.

Section 10.22Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA the applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEA Affected Financial
Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA the applicable
Resolution Authority.

121

 

--------------------------------------------------------------------------------

Section 10.23Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature Pages Follow]

 

 

122

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective Responsible Officers as of the day
and year first above written.

IDEXX LABORATORIES, INC.

 

By: /s/ Brian P. McKeon
Name: Brian P. McKeon

 

Title:

Executive Vice President, Chief

Financial Officer

 

IDEXX DISTRIBUTION, INC.

 

By: /s/ Brian P. McKeon
Name:Brian P. McKeon

Title:Treasurer

 

IDEXX OPERATIONS, INC.

 

By: /s/ Brian P. McKeon
Name:Brian P. McKeon

Title:Treasurer

 

OPTI MEDICAL SYSTEMS, INC.

 

By: /s/ Brian P. McKeon
Name:Brian P. McKeon

Title:Treasurer

 

IDEXX LABORATORIES CANADA CORPORATION

 

By: /s/ Brian P. McKeon
Name:Brian P. McKeon

Title:Chairman of the Board and President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

IDEXX EUROPE B.V.

 

By: /s/ Lily Lu
Name:Lily Lu

Title:   Managing Director

 

IDEXX HOLDING B.V.

 

By IDEXX Europe B.V.

 

 

By: /s/ Lily Lu
Name:Lily Lu

Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Lender, Issuing Bank and Administrative Agent

 

 

By: /s/ David Hyman
      Name: David Hyman

      Title:   Executive Director

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., Toronto Branch, as Toronto Agent

 

 

By: /s/ Nauman Muzaffar
      Name:  Nauman Muzaffar

      Title:   Executive Director

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

BANK OF AMERICA, N.A.

 

By: ______/s/ Robert C. Megan_________

      Name:  Robert C. Megan

      Title:    Senior Vice President

 

CANADIAN LENDING OFFICE

 

BANK OF AMERICA, NATIONAL

ASSOCIATION, by its Canada Branch

 

 

By: __/s/ Medina Sales de Andrade_____________

      Name:  Medina Sales de Andrade

      Title:    Vice President

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

KeyBank National Association

 

By: ______/s/ Neil C. Buitenhuys_________

      Name:  Neil C. Buitenhuys

      Title:    Senior Vice President

 

CANADIAN LENDING OFFICE

 

KeyBank National Association

 

 

By: ______/s/ Neil C. Buitenhuys_________

      Name:  Neil C. Buitenhuys

      Title:    Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

MUFG UNION BANK, N.A.

 

By: ______/s/ Teuta Ghilaga_________

      Name:  Teuta Ghilaga

      Title:    Director

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION

 

By: ______/s/ Robert J. Winters_________

      Name:  Robert J. Winters

      Title:    Vice President

 

CANADIAN LENDING OFFICE

 

U.S. BANK NATIONAL ASSOCIATION,

Acting through its Canadian Branch:

 

By: ______/s/ Robert J. Winters_________

      Name:  Robert J. Winters

      Title:    Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

Wells Fargo Bank, N.A.

 

By: ______/s/ Robert Small_________

      Name:  Robert Small

      Title:    Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

Citibank, N.A.

 

By: ______/s/ Stephen White_________

      Name:  Stephen White

      Title:    Authorized Signer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

HSBC Bank USA N.A.,

 

By: ______/s/ Shaun Kleinman_________

      Name:  Shaun Kleinman

      Title:    Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION

 

By: ______/s/ Eileen P. Murphy_________

      Name:  Eileen P. Murphy

      Title:    Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

TD Bank, N.A.

 

By: ______/s/ Shivani Agarwal_________

      Name:  Shivani Agarwal

      Title:    Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

Truist Bank

 

By: ______/s/ Matthew J. Davis_________

      Name:  Matthew J. Davis

      Title:    Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION

 

By: ______/s/ Matthew J. Davis_________

      Name:  Vera B. McEvoy

      Title:    Director

 

 

CANADIAN LENDING OFFICE:

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, CANADA BRANCH

 

By: ______/s/ Steven Blazevic_________

      Name:  Steven Blazevic

      Title:    Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

Santander Bank N.A

 

By: ______/s/ Benjamin Hildreth_________

      Name:  Benjamin Hildreth

      Title:    Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

THE BANK OF NOVA SCOTIA

 

By: ______/s/ Robb Gass_________

      Name:  Robb Gass

      Title:    Managing Director

 

 

CANADIAN LENDING OFFICE:

 

[THE BANK OF NOVA SCOTIA]

 

By: ______/s/ Robb Gass_________

      Name:  Robb Gass

      Title:    Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

People’s United Bank, National Association

 

By: ______/s/ Kathryn Williams_________

      Name:  Kathryn Williams

      Title:    SVP

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

SOCIETE GENERALE

 

By: ______/s/ Kimberly Metzger_________

      Name:  Kimberly Metzger

      Title:    Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX THIRD A&R)]

--------------------------------------------------------------------------------

 

LENDER:

 

The Huntington National Bank

 

By: ______/s/ Scott Pritchett_________

      Name:  Scott Pritchett

      Title:    Staff Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

[__________]

 

 

 

 

 

2.

 

Assignee:

 

[__________]

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

 

 

3.

 

Borrowers:

 

IDEXX LABORATORIES, INC.; IDEXX DISTRIBUTION, INC.; IDEXX OPERATIONS, INC.; OPTI
MEDICAL SYSTEMS, INC.; IDEXX LABORATORIES CANADA CORPORATION; IDEXX EUROPE B.V.;
and IDEXX HOLDING B.V.

 

 

 

 

 

 

1 

Select as applicable.

Exhibit A – Page 1

 

--------------------------------------------------------------------------------

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Third Amended and Restated Credit Agreement dated as of April 14, 2020,
among IDEXX LABORATORIES, INC., the other Borrowers named therein, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
JPMorgan Chase Bank, N.A., Toronto Branch, as Toronto Agent.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

 

Effective Date:  [__________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Administrative Borrower, the other Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Exhibit A – Page 2

 

--------------------------------------------------------------------------------

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A,

as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Swingline Lender

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]3

IDEXX LABORATORIES, INC.,

as Administrative Borrower

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

3 

  To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

Exhibit A – Page 3

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
[including, without limitation, that it can lend funds denominated in
Alternative Currencies without additional cost to the Borrowers,]4 (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1(a) and 5.1(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

4 

To be added if required under Section 10.4(b)(i)(A) of the Credit Agreement.

Exhibit A – Page 4

 

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A – Page 5

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

FORM OF OPINION (US)

1.Each DE Obligor is a corporation validly existing and in good standing under
the Delaware General Corporation Law (the “DGCL”).

2.Each DE Obligor has the requisite corporate power, and has taken all corporate
action necessary to authorize it, to execute, and deliver each of the Financing
Documents to which it is a party and to perform its obligations thereunder to
which it is a party.

3.Each DE Obligor has duly executed and delivered each of the Financing
Documents to which it is a party.

4.The execution and delivery by each Obligor of the Financing Documents to which
it is a party and the performance by each Obligor of its obligations thereunder:

 

(a)

in the case of each DE Obligor, do not contravene any provision of the
certificate of incorporation or by-laws of such DE Obligor,

 

(b)

do not violate the laws, or regulations of any governmental authority or unit,
of the United States of America or the State of New York or, in the case of the
DE Obligors, the provisions of the DGCL applicable to such Obligor or its
property and do not, require under such laws or regulations any filing or
registration by such Obligor with, or approval or consent to such Obligor of,
any such governmental authority or unit that has not been made or obtained
except (i) those required in the ordinary course of business in connection with
the performance by such Obligor of its obligations under certain covenants
contained in the Financing Documents, and (ii) pursuant to securities and other
laws that may be applicable to the disposition of any collateral subject
thereto, and

 

(c)

do not breach or cause a default under any agreement and do not violate any
court decree or order, in each case binding upon such Obligor or its property
(this opinion being limited (x) to those agreements, decrees, or orders, if any,
that have been identified to us in the Officer’s Certificate and (y) in that we
express no opinion with respect to any of the foregoing not readily
ascertainable from the face of any such agreement, decree, or order, or arising
under or based upon any cross default provision insofar as it relates to a
default under an agreement not so identified to us, or arising under or based
upon any provision of a financial or numerical nature or requiring computation).

5.The Notes, upon delivery thereof, and the making of the initial loan evidenced
thereby, will be, and each of the other Financing Documents, is, a valid and
binding obligation of each Obligor that is a party thereto enforceable against
such Obligor in accordance with its terms.

Exhibit B-1 – Page 1

 

--------------------------------------------------------------------------------

 

6.The borrowings by the Company on the date hereof under the Financing Agreement
and the application of the proceeds thereof as provided therein do not violate
Regulations U or X of the Board of Governors of the Federal Reserve System.

7.No Obligor is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended.

1.

Exhibit B-1 – Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF OPINION (CANADA)

1.The Corporation is incorporated and validly subsisting under the laws of
Canada.

2.The Corporation has the corporate power and corporate capacity to execute,
deliver and perform its obligations under the Credit Documents and to own its
properties and assets and to carry on its business.

3.Each of the Credit Documents has been duly executed and delivered by the
Corporation.

4.The execution and delivery by the Corporation of each of the Credit Documents
and the performance by the Corporation of its obligations thereunder have been
duly authorized by all necessary corporate action and will not violate (a) the
articles or by-laws of the Corporation or (b) any requirement of Ontario Law
applicable to the Corporation.

5.No authorization, consent, permit or approval of, or other action by, or
filing with or notice to, any governmental agency or authority, regulatory body,
court, tribunal or other similar entity having jurisdiction in the Province of
Ontario is required in connection with the authorization, execution and delivery
by the Corporation of the Credit Documents or the performance by the Corporation
of its obligations thereunder.

6.No stamp, registration, documentary or other similar tax, duty or fee is
payable under the laws of the Province of Ontario in connection with the
execution and delivery of the Credit Documents or the performance by the
Corporation of its obligations thereunder.

7.In any proceeding in a court of competent jurisdiction in the Province of
Ontario (an “Ontario Court”) for the enforcement of the Credit Agreement, the
Ontario Court would apply the laws of the State of New York (“Foreign Law”), in
accordance with the parties’ choice of Foreign Law in the Credit Agreement, to
all issues which, under Ontario Law, are to be determined in accordance with the
chosen law of the contract, provided that:

(a)the parties’ choice of Foreign Law is bona fide and legal and there is no
reason for avoiding the choice on the grounds of Ontario public policy, as such
term is interpreted under Ontario Law (“Public Policy”); and

(b)in any such proceeding, and notwithstanding the parties’ choice of law, the
Ontario Court:

(i)will not take judicial notice of the provisions of Foreign Law but will only
apply such provisions if they are pleaded and proven by expert testimony;

(ii)will not apply any Foreign Law and will apply Ontario Law to matters which
would be characterized under Ontario Law as procedural;

(iii)will apply provisions of Ontario Law that have overriding effect;

Exhibit B-2 – Page 1

 

--------------------------------------------------------------------------------

 

(iv)will not apply any Foreign Law if such application would be characterized
under Ontario law as the direct or indirect enforcement of a foreign revenue,
expropriatory, penal or other public law or if its application would be contrary
to Public Policy; and

(v)will not enforce the performance of any obligation that is illegal under the
laws of any jurisdiction in which the obligation is to be performed.

8.An Ontario Court would give a judgment based upon a final and conclusive in
personam judgment of the Supreme Court of the State of New York sitting in New
York County, the United States District Court of the Southern District of New
York or any appellate court from any thereof for a sum certain, obtained against
the Corporation with respect to a claim arising out of the Credit Agreement (a
“Foreign Judgment”), without reconsideration of the merits,

(a)provided that:

(a)an action to enforce the Foreign Judgment is commenced in the Ontario Court
within any applicable limitation period;

(b)the Ontario Court has discretion to stay or decline to hear an action on the
Foreign Judgment if the Foreign Judgment is under appeal, or there is another
subsisting judgment in any jurisdiction relating to the same cause of action;

(c)the Ontario Court will render judgment only in Canadian dollars; and

(d)an action in an Ontario Court on the Foreign Judgment may be affected by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally; and

(b)subject to the following defenses:

(i)the Foreign Judgment was obtained by fraud or in a manner contrary to the
principles of natural justice;

(ii)the Foreign Judgment is for a claim which under Ontario Law would be
characterized as based on a foreign revenue, expropriatory, penal or other
public law;

(iii)the Foreign Judgment is contrary to Public Policy or to an order made by
the Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or by the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments referred to therein; and

(iv)the Foreign Judgment has been satisfied or is void or voidable under the Law
of the State of New York.

 

 

Exhibit B-2 – Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT B-3

FORM OF OPINION (NETHERLANDS)

1.

Each Dutch Company is validly existing as a besloten vennootschap met beperkte
aansprakelijkheid.

2.

Each Dutch Company has the corporate power to enter into the Third Amended and
Restated Credit Agreement and the Notes and to perform its obligations
thereunder. Neither Dutch Company violates any provision of its Articles of
Association by entering into the Third Amended and Restated Credit Agreement and
the Notes or performing its obligations thereunder.

3.

Each Dutch Company has taken all corporate action required by its Articles of
Association and Dutch law in connection with entering into the Third Amended and
Restated Credit Agreement and the Notes.

4.

Each of the Third Amended and Restated Credit Agreement and the Notes have been
validly signed on behalf of each Dutch Company.

5.

The choice of the laws of the State of New York to govern the obligations of
each Dutch Company under the Third Amended and Restated Credit Agreement and the
Notes is recognised under Dutch law and will be given effect to by the Dutch
courts.

6.

The entering into of the Third Amended and Restated Credit Agreement and the
Notes by each Dutch Company does not in itself result in a violation of Dutch
law.

7.

No authorisation, consent, approval, licence or order from or notice to or
filing with any regulatory or other authority or governmental body of the
Netherlands is required by any Dutch Company in connection with its entering
into the Third Amended and Restated Credit Agreement and the Notes or the
performance of its obligations thereunder.

8.

The agreement conferring jurisdiction in the Third Amended and Restated Credit
Agreement is recognised under Dutch law.

9.

The Dutch Companies do not enjoy any right of immunity from legal proceedings in
the Netherlands in relation to the Third Amended and Restated Credit Agreement
or the Notes, they cannot claim immunity from the enforcement of judgments of
Dutch courts and their assets located in the Netherlands do not enjoy immunity
from attachment or enforcement in the Netherlands.

Exhibit B-3 – Page 1

 

--------------------------------------------------------------------------------

 

10.

A judgment of the New York Courts cannot be enforced in the Netherlands. In
order to obtain a judgment in respect of the Third Amended and Restated Credit
Agreement that can be enforced in the Netherlands against a Dutch Company, the
dispute will have to be re-litigated before the competent Dutch court. This
court will have discretion to attach such weight to the judgment of the New York
Courts as it deems appropriate. Given the submission by each Dutch Company to
the jurisdiction of the New York Courts, the Dutch courts can be expected to
give conclusive effect to a final and enforceable judgment of such court in
respect of the obligations under the Third Amended and Restated Credit Agreement
without re-examination or re-litigation of the substantive matters adjudicated
upon. This would require (i) the court involved accepted jurisdiction on the
basis of an internationally recognized ground to accept jurisdiction, (ii) the
proceedings before such court to have complied with principles of proper
procedure (behoorlijke rechtspleging), (iii) such judgment not being contrary to
the public policy of the Netherlands and (iv) such judgment not being
incompatible with a judgment given between the same parties by a Dutch court or
with a prior judgment given between the same parties by a foreign court in a
dispute concerning the same subject matter and based on the same cause of
action, provided such prior judgment is recognisable in the Netherlands.

Exhibit C – Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

subsidiary GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT (this “Guaranty”) dated as of April 14, 2020,
made by the undersigned (the “Guarantors”) in favor of JPMorgan Chase Bank,
N.A., as administrative agent (together with its successor(s) thereto, in such
capacity, the “Administrative Agent”), each other Agent and the Lenders under
the Third Amended and Restated Credit Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among IDEXX Laboratories, Inc., a Delaware corporation (the
“Administrative Borrower”), each Guarantor, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada (“IDEXX Canada”), IDEXX
Europe B.V., a private limited liability company formed under the laws of the
Netherlands, IDEXX HOLDING B.V., a private limited liability company formed
under the laws of the Netherlands (collectively with the Administrative
Borrower, each Guarantor, IDEXX Canada and all other Persons who hereafter may
be designated as a Borrower pursuant to Section 2.21 thereof, the “Borrowers”),
the Lenders party thereto, the Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as the Toronto Agent (collectively with the Administrative
Agent, the “Agents”).  Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

PRELIMINARY STATEMENTS:

The Agents and the Lenders have entered into certain arrangements with the
Borrowers as more fully set forth in the Credit Agreement, providing for credit
extensions or financial accommodation to the Borrowers, including but not
limited to the making of loans, advances or overdrafts, issuance or confirmation
of letters of credit, guaranties or indemnities (collectively, the “Facilities”)
(any writing evidencing or supporting the Facilities, including but not limited
to this Guaranty, as such writing may be amended, modified or supplemented from
time to time, a “Facility Document”).  The Administrative Borrower owns a
substantial amount of the stock or other ownership interests of the Guarantors
and is financially interested in their affairs.  The Administrative Borrower and
the Guarantors are engaged in interrelated businesses, and each Guarantor will
derive substantial direct and indirect benefit from extensions of credit under
the Credit Agreement.

THEREFORE, in order to induce the Agents and the Lenders to extend credit or
give financial accommodation under the Facilities, the Guarantors agree as
follows:

Section 1.  Guaranty of Payment.  Each Guarantor unconditionally and irrevocably
guarantees to each of the Agents, in their individual capacities, and the
Lenders, the punctual payment of all sums now owing or which may in the future
be owing by the Borrowers (other than such Guarantor) under the Facilities, when
the same are due and payable, whether on demand, at stated maturity, by
acceleration or otherwise, and whether for principal, interest, fees, expenses,
indemnification or otherwise (all of the foregoing sums being the
“Liabilities”).  The Liabilities include, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency or similar
laws of any jurisdiction at the rate or rates provided in

Exhibit C – Page 2

 

--------------------------------------------------------------------------------

 

the Facility Documents.  This Guaranty is a guaranty of payment and not of
collection only.  The Agents and the Lenders shall not be required to exhaust
any right or remedy or take any action against the Borrowers or any other person
or entity or any collateral.  Each Guarantor agrees that, as between the
Guarantors, the Agents and the Lenders, the Liabilities may be declared to be
due and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrowers and that in the event of a declaration or
attempted declaration, the Liabilities shall immediately become due and payable
by such Guarantor for the purposes of this Guaranty.

Section 2.  Guaranty Absolute.  Each Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facilities.  The
liability of each Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, the Borrowers.

Section 3.  Guaranty Irrevocable.  This Guaranty is a continuing guaranty of the
payment of all Liabilities now or hereafter existing under the Facilities and
shall remain in full force and effect until payment in full of all Liabilities
and until all the Commitments have been terminated.

Section 4.  Reinstatement.  This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Administrative
Agent on the insolvency, bankruptcy or reorganization of the Borrowers or
otherwise, all as though the payment had not been made.

Section 5.  Subrogation.  No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Liabilities have been paid in full and the Facilities
are no longer in effect.  If any amount is paid to any Guarantor on account of
subrogation rights under this Guaranty at any time when all the Liabilities have
not been paid in full, the amount shall be held in trust for the benefit of the
Agents and the Lenders and shall be promptly paid to the Administrative Agent to
be credited and applied to the Liabilities, whether matured or unmatured or
absolute or contingent, in accordance with the terms of the Facilities.  If any
Guarantor makes payment to the Administrative Agent of all or any part of the
Liabilities and all the Liabilities are paid in full and the Facilities are no
longer in effect, the Administrative Agent shall, at such Guarantor’s request,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Liabilities resulting from
the payment.

Exhibit C – Page 3

 

--------------------------------------------------------------------------------

 

Section 6.  Subordination.  Without limiting the Agents’ rights in their
individual capacities as agents, and the Lenders’ rights under any other
agreement, any liabilities owed by the Borrowers to any Guarantor in connection
with any extension of credit or financial accommodation by any Guarantor to or
for the account of the Borrowers, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities, and such liabilities of
the Borrowers to such Guarantor, if the Administrative Agent so requests, after
the occurrence and during the continuation of a Default or Event of Default,
shall be collected, enforced and received by such Guarantor as trustee for the
Agents in their individual capacities as agents and the Lenders and shall be
paid over to the Administrative Agent for itself and for the other Agents in
their individual capacities as agents and the Lenders on account of the
Liabilities but without reducing or affecting in any manner the liability of
such Guarantor under the other provisions of this Guaranty.

Section 7.  Payments Generally.  All payments by each Guarantor shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the Facility Documents; provided, that (if the Payment Currency is other than
US Dollars) such Guarantor may, at its option (or, if for any reason whatsoever
such Guarantor is unable to effect payments in the foregoing manner, such
Guarantor shall be obligated to) pay to the Applicable Agent at its principal
office the US Dollar Equivalent computed at the selling rate of the Applicable
Agent or a selling rate chosen in good faith by the Applicable Agent, most
recently in effect on or prior to the date the Liability becomes due, for cable
transfers of the Payment Currency to the place where the Liability is
payable.  In any case in which such Guarantor makes or is obligated to make
payment in US Dollars, such Guarantor shall hold the Agents harmless from any
loss incurred by such Agents arising from any change in the value of US Dollars
in relation to the Payment Currency between the date the Liability becomes due
and the date each such Agent is actually able, following the conversion of the
US Dollars paid by such Guarantor into the Payment Currency and remittance of
such Payment Currency to the place where such Liability is payable, to apply
such Payment Currency to such Liability.

Section 8.  Certain Taxes.  Each Guarantor further agrees that all payments to
be made hereunder shall be made without setoff or counterclaim and, with respect
to taxes, in accordance with Section 2.16 of the Credit Agreement.

Section 9.  Representations and Warranties.  Each Guarantor represents and
warrants that: (a) this Guaranty (i) has been authorized by all necessary
corporate and, if required, stockholder action; (ii) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect; (iii) will not violate any law or regulation applicable
to such Guarantor in any material respect or the charter, by-laws or other
organizational documents of such Guarantor or any order of any Governmental
Authority; (iv) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon such Guarantor or
its assets, or give rise to a right thereunder to require any payment to be made
by such Guarantor; and (v) is the legal, valid and binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a

Exhibit C – Page 4

 

--------------------------------------------------------------------------------

 

proceeding in equity or at law; and (b) in executing and delivering this
Guaranty, such Guarantor has (i) without reliance on any Agent or any Lender or
any information received from any Agent or any Lender and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrowers, each
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrowers or the obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Borrowers on a continuing
basis information concerning the Borrowers; (iii) full and complete access to
the Facility Documents and any other documents executed in connection with the
Facility Documents; and (iv) not relied and will not rely upon any
representations or warranties of the Agents or the Lenders not embodied herein
or any acts heretofore or hereafter taken by the Agents in their individual
capacities as agents and the Lenders (including but not limited to any review by
any Agent or the Lenders of the affairs of the Borrowers).

Section 10.  Remedies Generally.  The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 11.  Setoff.  Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim each Lender,
each Issuing Bank and each of its Affiliates may otherwise have, if an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of its Affiliates shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of such Guarantor at any of such Lender’s, such Issuing Bank’s or such
Affiliate’s offices, in US Dollars or in any other currency, against any amount
payable by such Guarantor under this Guaranty which is not paid when due
(regardless of whether such balances are then due to such Guarantor), in which
case it shall promptly notify such Guarantor thereof; provided, that such
Lender’s, such Issuing Bank or such Affiliate’s failure to give such notice
shall not affect the validity thereof.

Section 12.  Formalities.  Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any
Liability and any other formality with respect to any of the Liabilities or this
Guaranty.

Section 13.  Amendments and Waivers.  No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right under
this Guaranty shall operate as a waiver or preclude any other or further
exercise thereof or the exercise of any other right.

Section 14.  Expenses.  Each Guarantor shall reimburse the Agents on demand for
all reasonable costs, expenses and charges (including without limitation the
reasonable fees, charges and disbursements of counsel for the Agents) incurred
by the Agents in connection with the preparation, performance or, after a
Default, the enforcement of this Guaranty.  The obligations of each Guarantor
under this Section shall survive the termination of this Guaranty.

Exhibit C – Page 5

 

--------------------------------------------------------------------------------

 

Section 15.  Assignment.  This Guaranty shall be binding on, and shall inure to
the benefit of each Guarantor, the Agents, the Lenders and their respective
successors and assigns; provided, that no Guarantor may assign or transfer its
rights or obligations under this Guaranty and any such attempted assignment or
transfer shall be null and void.  Without limiting the generality of the
foregoing, subject to the terms of the Credit Agreement, the Agents and the
Lenders may assign, sell participations in or otherwise transfer their
respective rights under the Facilities to any other person or entity, and the
other person or entity shall then become vested with all the rights granted to
the Agents in their individual capacities as agents and the Lenders in this
Guaranty or otherwise.

Section 16.  Captions.  The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 17.  Governing Law; Jurisdiction; Consent to Service of Process.  This
Guaranty shall be construed in accordance with and governed by the law of the
State of New York.  Each Guarantor (and, by its acceptance of the benefits
hereof, each Agent, each Lender and the Issuing Bank) hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Agents by any Guarantor
relating to this Agreement or the consummation or administration of the
transactions contemplated hereby shall be construed in accordance with and
governed by the law of the State of New York. Each Guarantor (and, by its
acceptance of the benefits hereof, each Agent, each Lender and the Issuing Bank)
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lack
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty, or for
recognition or enforcement of any judgment, and each Guarantor (and, by its
acceptance of the benefits hereof, each Agent, each Lender and the Issuing Bank)
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court.  Each Guarantor (and, by its acceptance of the
benefits hereof, each Agent, each Lender and the Issuing Bank) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty against any Guarantor or its properties in
the courts of any jurisdiction.  Each Guarantor (and, by its acceptance of the
benefits hereof, each Agent, each Lender and the Issuing Bank) hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Guaranty in any court referred to in this Section.  Each Guarantor (and, by
its acceptance of the benefits hereof, each Agent, each Lender and the Issuing
Bank) hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each Guarantor (and, by its acceptance of the benefits
hereof, each Agent, each Lender and the Issuing Bank) irrevocably consents to
service of process in the manner provided for notices in Section 10.1 of the
Credit Agreement.  Nothing in this Guaranty will affect the right of any such
Person to serve process in any other manner permitted by law.

Exhibit C – Page 6

 

--------------------------------------------------------------------------------

 

18.  WAIVER OF JURY TRIAL.  EACH GUARANTOR (AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, EACH AGENT, EACH LENDER AND THE ISSUING BANK) HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH GUARANTOR (AND, BY ITS ACCEPTANCE
HEREOF, EACH AGENT, EACH LENDER AND THE ISSUING BANK) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY SUCH OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND SUCH OTHER PERSONS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

19.  Integration; Effectiveness; Counterparts; Electronic Execution.  This
Guaranty alone sets forth the entire understanding of each Guarantor and each of
the Agents in their individual capacities as agents and the Lenders relating to
the guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  This Guaranty shall become effective when it shall have been
executed and delivered by each Guarantor to the Administrative Agent.  This
Guaranty may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Guaranty by telecopy, emailed
pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Guaranty.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any  document to be
signed in connection with this Guaranty and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Agents to accept electronic signatures in any form or format without
its prior written consent. Without limiting the generality of the foregoing, the
Borrowers hereby (i) agree that, for all purposes, including without limitation,
in connection with any workout, restructuring, enforcement of remedies,
bankruptcy proceedings or litigation among the Agents, the Lenders and the Loan
Parties, electronic images of this Agreement or any other Loan Documents (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and (ii)
waives any argument, defense or right to contest the validity or enforceability
of the Loan Documents based solely on the lack of paper original copies of any
Loan Documents, including with respect to any signature pages thereto.

[Signature Page Follows]

 

 

Exhibit C – Page 7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its Responsible Officer as of the date first above written.

 

IDEXX DISTRIBUTION, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Brian P. McKeon

 

 

Title:

 

Assistant Secretary, Treasurer and

 

 

 

 

Vice President

 

 

 

 

 

IDEXX OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Brian P. McKeon

 

 

Title:

 

Assistant Secretary, Treasurer and

 

 

 

 

Vice President

 

 

 

 

 

OPTI MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Brian P. McKeon

 

 

Title:

 

Assistant Secretary, Treasurer and

 

 

 

 

Vice President

 

 

 

Exhibit C – Page 8

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF BORROWER JOINDER AGREEMENT

BORROWER JOINDER AGREEMENT dated as of [__________], 20[__], among IDEXX
LABORATORIES, INC., a Delaware corporation (the “Administrative Borrower”),
[NAME OF NEW BORROWER], a [__________] (the “New Borrower”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”).

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 14, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Administrative Borrower, IDEXX
Distribution, Inc., a Massachusetts corporation, IDEXX Operations, Inc., a
Delaware corporation, OPTI Medical Systems, Inc., a Delaware corporation, IDEXX
Laboratories Canada Corporation, a company formed under the laws of Canada,
IDEXX Europe B.V., a private limited liability company formed under the laws of
the Netherlands, and IDEXX Holding B.V.,  a private limited liability company
formed under the laws of the Netherlands (collectively with the Administrative
Borrower and all other Persons who heretofore have been or hereafter may be
designated as a Borrower pursuant to Section 2.21 thereof, the “Borrowers”), the
Lenders party thereto, the Administrative Agent, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as Toronto Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowers.  Each of
the Administrative Borrower and the New Borrower represent and warrant that the
representations and warranties of the Administrative Borrower in the Credit
Agreement relating to the New Borrower and this Borrower Joinder Agreement are
true and correct on and as of the date hereof.  The Administrative Borrower
agrees that the guarantee of the Administrative Borrower contained in the Credit
Agreement will apply to the obligations of the New Borrower.  Upon execution and
delivery of this Borrower Joinder Agreement (and of any other documents
reasonably requested by the Administrative Agent) by each of the Administrative
Borrower, the New Borrower and the Administrative Agent, the New Borrower shall
be a party to the Credit Agreement and a “Borrower” for all purposes thereof,
and the New Borrower hereby agrees to be bound by all provisions of the Credit
Agreement.

THIS BORROWER JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The provisions of Section 10.6 of the Credit Agreement as to counterparts and
electronic execution are hereby incorporated into this Borrower Joinder
Agreement by reference, mutatis mutandis, as if such provisions were fully set
forth herein.




Exhibit D – Page 1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Joinder
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

 

IDEXX LABORATORIES, INC., as

Administrative Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF NEW BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit D – Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF BORROWER TERMINATION AGREEMENT

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders referred to below

270 Park Avenue

New York, NY 10017

 

[Date]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 14, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a Delaware
corporation (the “Administrative Borrower”), IDEXX Distribution, Inc., a
Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation, OPTI
Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Administrative Borrower hereby terminates the status of [NAME OF TERMINATED
BORROWER] (the “Terminated Borrower”) as a “Borrower” under the Credit
Agreement.  [The Administrative Borrower represents and warrants that no Loan
made to the Terminated Borrower is outstanding as of the date hereof and that
all amounts payable by the Terminated Borrower in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The
Administrative Borrower and the Terminated Borrower each acknowledge that the
Terminated Borrower shall continue to be a Borrower until such time as all Loans
made to the Terminated Borrower shall have been repaid and all amounts payable
by the Terminated Borrower in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement by the Terminated Borrower) pursuant to the
Credit Agreement shall have been paid in full; provided, that the Terminated
Borrower shall not have the right to make further Borrowings under the Credit
Agreement.]

THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

Exhibit E – Page 1

 

--------------------------------------------------------------------------------

 

The provisions of Section 10.6 of the Credit Agreement as to counterparts and
electronic execution are hereby incorporated into this instrument by reference,
mutatis mutandis, as if such provisions were fully set forth herein.

 

Very truly yours,

 

IDEXX LABORATORIES, INC., as

Administrative Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF TERMINATED BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit E – Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent5

for the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

[Date]

 

Attention: [__________]

 

Dear Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 14, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a Delaware
corporation (the “Administrative Borrower”), IDEXX Distribution, Inc., a
Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation, OPTI
Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  

The Administrative Borrower, on behalf of [itself] [NAME OF OTHER BORROWER]
hereby gives you notice pursuant to Section 2.3 of the Credit Agreement that
[it] [NAME OF OTHER BORROWER] requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

(a)such Borrowing shall be denominated in [INSERT CURRENCY]6 and shall be in an
aggregate principal amount equal to $[__________]7;

(b)the date of such Borrowing shall be [__________], 20[__]8;

 

5 

Borrowing request should be addressed to appropriate Applicable Agent.

6 

Borrowings may be denominated in US Dollars or an Alternative
Currency.  Borrowings by Canadian Borrowers must be denominated in US Dollars or
Canadian Dollars.

7 

The principal amount of any Borrowing must be an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.

8 

The date of any Borrowing must be a Business Day and (a) in the case of a
Eurocurrency Borrowing, CDOR Rate Borrowing or EURIBOR Borrowing, at least the
third Business Day after the date of this Borrowing Request, and (b) in the case
of an ABR Borrowing, the date of this Borrowing Request.

Exhibit F – Page 1

 

--------------------------------------------------------------------------------

 

(c)[such Borrowing shall be [an ABR Borrowing]9[a EURIBOR Borrowing][a
Eurocurrency Borrowing]] [[if such Borrowing is denominated in Canadian Dollars]
such Borrowing shall be a CDOR Rate Borrowing];

(d)[[if such Borrowing is a Eurocurrency Borrowing, a CDOR Rate Borrowing or a
EURIBOR Borrowing] the initial Interest Period for such Borrowing shall have a
[[one][two][three][six] [month’s][months’] duration];

(e)the funds shall be disbursed as follows: [INSTRUCTIONS TO BE PROVIDED]

(f)[[if such Borrowing is denominated in an Alternative Currency] payments of
the principal and interest on such Borrowing will be made from [INSERT
JURISDICTION]].

 

Very truly yours,

 

IDEXX LABORATORIES, INC., as

Administrative Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

9 

ABR Borrowings are only available for US Dollar denominated Borrowings by a US
Borrower or a Canadian Borrower.

Exhibit F – Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF INSTRUMENT OF ADHERENCE

Dated as of [__________], 20[__]

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 14, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a Delaware
corporation (the “Administrative Borrower”), IDEXX Distribution, Inc., a
Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation, OPTI
Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

[__________], a [__________] (the “Additional Lender”), hereby agrees to become
a Lender party to the Credit Agreement, subject to and in accordance with the
following provisions:

1.Commitment to Lend.

(a)Subject to the terms and conditions set forth in this Instrument of Adherence
and the Credit Agreement, the Additional Lender hereby agrees to lend to the
Borrowers, and the Borrowers may borrow, repay, and reborrow from time to time
from the Additional Lender Effective Date hereof up to but not including the
Maturity Date upon notice by the Administrative Borrower to the Applicable Agent
given in accordance with Section 2.3 of the Credit Agreement, such Revolving
Loans as are requested by the Administrative Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the Additional Lender’s Commitment; provided that the sum of the
outstanding amount of the Loans under the Credit Agreement (after giving effect
to all amounts requested) shall not at any time exceed the aggregate amount of
all Commitments.

(b)The Additional Lender’s Commitment amount, as of the Additional Lender
Effective Date, is $[__________], and such Additional Lender’s Commitment
expressed as a percentage of all Commitments of all of the Lenders is [__]%.

2.Additional Lender’s Representations.  The Additional Lender hereby represents
and warrants to, and agrees with, the other parties to the Credit Agreement as
follows:

(a) The Additional Lender has received a copy of the Credit Agreement, together
with copies of the most recent financial statements referred to in Section 5.1.

Exhibit G – Page 1

 

--------------------------------------------------------------------------------

 

(b)The extensions of credit made under the Credit Agreement are commercial loans
and letters of credit and not investments in a business enterprise or
securities.  The Additional Lender is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and has, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Instrument of Adherence as a Lender,
and to make, acquire or hold Loans under the Credit Agreement.

(c)The Additional Lender shall, independently and without reliance upon any
Agent or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Administrative Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon the Credit Agreement, any
related agreement or any document furnished thereunder and in deciding whether
or to the extent to which it will continue as a Lender or assign or otherwise
transfer its rights, interests and obligations under the Credit Agreement.

(d)The Additional Lender hereby irrevocably appoints the Agents as its agents
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to the Agents by the terms of the Credit Agreement,
together with such actions and powers as are reasonably incidental thereto.

(e)The Additional Lender agrees that it will perform all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

(f)The Additional Lender is legally authorized to enter into this Instrument of
Adherence.

3.Additional Lender Effective Date.  The effective date for this Instrument of
Adherence shall be [__________], 20[__] (the “Additional Lender Effective
Date”).  Following the execution of this Instrument of Adherence by the
Additional Lender and the consent of the Administrative Agent and Administrative
Borrower hereto having been obtained, the Administrative Agent shall record in
the Register the Additional Lender’s Commitment.  Schedule 2.1 to the Credit
Agreement shall thereupon be replaced as of the Additional Lender Effective Date
by the Schedule 1 annexed hereto.

4.Rights Under Credit Agreement.  Upon such acceptance and recording, from and
after the Additional Lender Effective Date, the Additional Lender shall be a
party to the Credit Agreement and, to the extent provided in this Instrument of
Adherence, have the rights and obligations of a Lender thereunder.

5.Governing Law.  THIS INSTRUMENT OF ADHERENCE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6.Counterparts; Electronic Execution.  The provisions of Section 10.6 of the
Credit Agreement as to counterparts and electronic execution are hereby
incorporated into this Instrument of Adherence by reference, mutatis mutandis,
as if such provisions were fully set forth herein.

[Signature Page Follows]




Exhibit G – Page 2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Instrument of Adherence to be executed on its behalf by its officer
thereunto duly authorized, as of the date first above written.

 

 

[NAME OF ADDITIONAL LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

CONSENTED TO:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

IDEXX LABORATORIES, INC.,

as Administrative Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit G – Page 3

 

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 14, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a
Delaware corporation (the “Administrative Borrower”), IDEXX Distribution, Inc.,
a Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation,
OPTI Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of
any Borrower that is a US Person, and (iv) it is not a “controlled foreign
corporation” (as described in Section 881(c)(3)(C) of the Code) related to any
Borrower that is a US Person.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-US Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

Exhibit H-1 – Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 14, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a
Delaware corporation (the “Administrative Borrower”), IDEXX Distribution, Inc.,
a Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation,
OPTI Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of any
Borrower that is a US Person, and (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” (as described in Section
881(c)(3)(C) of the Code) related to any Borrower that is a US Person.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest
exemption:  (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Exhibit H-2 – Page 1

 

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

Exhibit H-2 – Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT H-3

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 14, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a
Delaware corporation (the “Administrative Borrower”), IDEXX Distribution, Inc.,
a Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation,
OPTI Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” (within the meaning of Section 881(c)(3)(B)
of the Code) of any Borrower that is a US Person, and (iv) it is not a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to any Borrower that is a US Person.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

Exhibit H-3 – Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT H-4

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 14, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among IDEXX Laboratories, Inc., a
Delaware corporation (the “Administrative Borrower”), IDEXX Distribution, Inc.,
a Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation,
OPTI Medical Systems, Inc., a Delaware corporation, IDEXX Laboratories Canada
Corporation, a company formed under the laws of Canada, IDEXX Europe B.V., a
private limited liability company formed under the laws of the Netherlands, and
IDEXX Holding B.V., a private limited liability company formed under the laws of
the Netherlands (collectively with the Administrative Borrower and all other
Persons who heretofore have been or hereafter may be designated as a Borrower
pursuant to Section 2.21 thereof, the “Borrowers”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Toronto Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” (within
the meaning of Section 881(c)(3)(B) of the Code) of any Borrower that is a US
Person, and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” (as described in Section 881(c)(3)(C) of the Code) related
to any Borrower that is a US Person.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Exhibit H-3 – Page 2

 

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Exhibit H-2 – Page 3

 